ICJ_093_LegalityNuclearWeaponsArmedConflict_WHO_NA_1996-07-08_ADV_01_NA_06_FR.txt. 172

OPINION DISSIDENTE DE M. KOROMA
[Traduction]

La Cour, dans l’avis consultatif par lequel elle refuse de donner suite à
la demande de l'OMS sur le point de savoir si

«compte tenu des effets des armes nucléaires sur la santé et l’envi-
ronnement, leur utilisation par un Etat au cours d’une guerre ou
d’un autre conflit armé constituerait … une violation de ses obliga-
tions au regard du droit international, y compris la Constitution de
POMS»,

est parvenue à une conclusion quasiment sans précédent, à savoir que la
demande d’avis consultatif ne porte pas sur une question qui se pose
«dans le cadre de [l’Jactivité» de POMS conformément au paragraphe 2
de Particle 96 de la Charte, qu’une condition essentielle pour fonder sa
compétence fait défaut et que par suite elle n’a pas compétence pour
donner l’avis sollicité. Conclure comme elle le fait qu’elle n’a pas compé-
tence pour répondre à une demande d’avis consultatif n’est pas seulement
sans précédent en ce qui la concerne mais s’écarte aussi sensiblement de ce
qui est sa jurisprudence constante.

Dans son avis consultatif sur le Sahara occidental, la Cour a souligné
que sa fonction

«est de donner un avis fondé en droit, dès lors qu’elle a abouti à la
conclusion que les questions qui lui sont posées sont pertinentes,
qu’elles ont un effet pratique à l'heure actuelle et que par conséquent
elles ne sont pas dépourvues d’objet ou de but» (CLS. Recueil 1975,
p. 37, par. 73).

Dans le méme avis consultatif, la Cour a réaffirmé qu’il faudrait des
«raisons décisives» pour l’amener à opposer un refus à une demande
d’avis consultatif (ibid., p. 21). La question posée par POMS concerne,
d’après moi, un problème qui ne présente pas seulement un intérêt direct
pour l'Organisation mais qui a un effet pratique à l’heure actuelle et n’est
pas dépourvu d’objet ou de but — et il n’y a non plus aucune «raison
décisive» pour que la Cour ne donne pas l’avis sollicité.

Confronté à ce qui me paraît être une jurisprudence inconséquente,
non seulement Je me trouve en désaccord avec la plus grande partie du
raisonnement exposé dans l’avis mais en outre je suis en total désaccord
avec ses conclusions. En effet, comme la Cour elle-même l’a dit: «Quel
que soit le raisonnement juridique du juge, ses décisions doivent par défi-
nition être justes» (Plateau continental de la mer du Nord, C.I.J. Recueil
1969, p. 48). Vu importance fondamentale que la demande elle-même

110
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 173

présente pour ’OMS et ses Etats membres, vu aussi les graves questions
de fait et de droit qu’elle soulève, je me vois contraint d'exposer ma posi-
tion en la matière.

IMPORTANCE DE LA DEMANDE FORMULEE PAR L'OMS

Sur la base d’études effectuées par l'OMS et d’autres documents pré-
sentés à la Cour, on a dit que l’utilisation d’une arme nucléaire dans un
conflit armé pourrait faire entre un million et un milliard de morts, à quoi
s’ajouterait un nombre égal de blessés. Si davantage d’armes nucléaires
devaient être employées, il en résulterait de graves conséquences pour
l’environnement, y compris une désorganisation des transports, des livrai-
sons de vivres, de carburants et de fournitures médicales essentielles, ce
qui pourrait entraîner des famines à une très vaste échelle. Toute vie col-
lective civilisée et organisée prendrait fin non seulement dans les pays
impliqués dans le conflit mais aussi dans ceux qui y seraient étrangers;
des millions de personnes mourraient des effets de retombées radioactives
intenses et généralisées. Une telle catastrophe, a-t-on dit, se produirait en
violation des obligations assumées par les Etats dans le domaine de la
santé et de l’environnement en vertu du droit international, et en parti-
culier du droit international humanitaire, de même qu’en vertu de la
Constitution de l'OMS. Le point de savoir si ces obligations s'imposent
bien aux Etats et si ces obligations seraient violées au cas où des armes
nucléaires seraient employées dans le cours d’une guerre ou d’un autre
conflit armé me paraît une question sur laquelle il serait éminemment
approprié que la Cour se prononce, conformément à son Statut.

EFFETS DE L'UTILISATION D’ARMES NUCLÉAIRES
DANS UN CONFLIT ARMÉ

Selon les études faites par l'Organisation mondiale de la Santé au sujet
des Effets de la guerre nucléaire sur la santé et les services de santé,
études présentées à la Cour par l'OMS, une arme nucléaire unique uti-
lisée dans un conflit pourrait être un million de fois plus dévastatrice
que l’arme classique la plus puissante.

A Ja suite de l'explosion d’une arme nucléaire, les trois principales
causes de mort et de blessures sont le souffle, l’onde thermique et le
rayonnement instantané. C’est l’énorme énergie thermique libérée lors de
Pexplosion qui fera le plus de victimes. La carbonisation immédiate des
parties exposées du corps se trouvant dans la ligne directe du rayonne-
ment thermique sera provoquée soit directement par impulsion ther-
mique («éclair thermique») soit indirectement par l’onde thermique. Les
brûlures dues à l’éclair thermique se produiront dans les fractions de
seconde qui suivront l’explosion et atteindront leur maximum d'intensité
en quelques secondes. Les brûlures indirectes feront beaucoup plus de
victimes.

111
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 174

Le souffle causera des ondes de choc qui entraîneront l’écroulement
des bâtiments, la dispersion des débris dans l’atmosphère et la propulsion
des personnes contre les obstacles fixes, ce qui sera à l’origine de nom-
breuses blessures à la tête, fractures, lésions par écrasement et blessures
pénétrantes à l’abdomen et au thorax. Un souffle d’une mégatonne est
capable de tuer quiconque se trouve dans un rayon d’environ 7 kilo-
mètres de l’hypocentre.

Le rayonnement résultant soit de l’émission instantanée de rayons
gamma et de neutrons lors de l’explosion soit de la retombée de particules
radioactives entraînera des troubles gastro-intestinaux, notamment les sui-
vants: anorexie, nausées, vomissements, crampes intestinales, diarrhée et
déshydratation. Les symptômes neuromusculaires seront la fatigue, la
fièvre, les céphalées, ’hypotension suivie d’un choc neurogénique. L’inha-
lation de poussières radioactives pourra avoir des effets à long terme
comme la fibrose et le cancer, la toux, une respiration courte et une sen-
sation d’étouffement, ce qui pourra causer la mort par hypoxie, pneumopa-
thie et septicémie. L’ingestion de radioéléments provoquera des cancers de
la thyroïde. Une source de destruction immédiate sera l’impulsion électro-
magnétique qui met hors service les dispositifs électroniques, y compris
ceux qui sont nécessaires aux services de santé. Dans un premier temps, la
libération de substances radioactives et l’exposition à ces substances ne
joueraient qu’un rôle secondaire en ce qui concerne les effets sur la santé.

Un autre rapport soumis à la Cour note également que la destruction
et la désorganisation des services de santé géneraient considérablement le
traitement des victimes. Environ quatre-vingts pour cent des médecins,
infirmières et autres professionnels de la santé seraient tués ou blessés.
Les hôpitaux et autres centres de santé seraient détruits ou gravement
endommagés. Les lignes de transport d'électricité, qui sont essentielles au
fonctionnement des hôpitaux, seraient coupées, ce qui aurait de graves
conséquences sur les traitements et les soins qui pourraient être fourmis.

Face à une telle catastrophe, POMS est parvenue à la conclusion qu’il
ne serait guère possible de soigner les victimes d’une attaque nucléaire et
qu’une solution beaucoup plus simple et plus réaliste serait d'empêcher
par la prévention que les conséquences décrites ici ne se produisent.

EFFETS INTERMÉDIAIRES ET À LONG TERME DE L'UTILISATION
D’ARMES NUCLÉAIRES

Parmi les effets intermédiaires et à long terme, poursuit le rapport, on
peut citer aussi bien les séquelles des blessures subies lors de l’explo-
sion que les effets à long terme de l’exposition au rayonnement et les pro-
blèmes de santé provoqués par la désorganisation et la destruction des
services de soins. Ceux qui survivraient aux effets aigus de l’explosion
auraient encore à souffrir de plaies persistantes, de brûlures étendues et
suppurantes, d'infections de la peau, d'infections gastro-intestinales et de
traumatismes psychiques.

112
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 175

On sait que la surexposition aux rayonnements entraîne l’effondrement
du système immunitaire de l’organisme. Les rayonnements ionisants
réduisent la population des lymphocytes-T auxiliaires et augmentent
celle des lymphocytes-T suppresseurs, ce qui accroît la vulnérabilité des
victimes aux infections et aux cancers. D’autres effets de l’explosion,
comme les brûlures, le traumatisme psychique et la dépression peuvent
aussi avoir une incidence sur la réponse immunitaire.

La réduction brutale de la capacité des services de santé due au petit
nombre de survivants dans les professions médicales, à la destruction des
centres de soins et des ambulances, et au manque de fournitures, ainsi
que l’énormité des difficultés logistiques rendraient les soins totalement
insuffisants.

Le rayonnement instantané lors de lexplosion et la contamination
durable de l’environnement auraient des effets à long terme, comme
Papparition de cancers et de lésions génétiques, sur les survivants et les
populations des zones contaminées. Le risque résultant du rayonnement
instantané dépendrait de la dose reçue. En cas d’exposition de l’ensemble
du corps, on estime qu’il y aurait un risque de mortalité par cancer —
quelle qu'en soit la forme — pendant le reste de la vie.

On a dit que l’un des risques était la survenance d'anomalies génétiques
chez les descendants des survivants et que ce risque ne serait pas limité à la
descendance immédiate des personnes exposées mais s’étendrait sur de
nombreuses générations. L'exposition au rayonnement du plutonium pour-
rait produire une instabilité chromosomique qui pourrait se transmettre à
la descendance et provoquer des cancers dans les générations suivantes.

On a signalé que d’autres effets à long terme se traduiraient notam-
ment par des troubles comportementaux et psychologiques. Après une
première phase d’apathie profonde et de désorientation, il semble
qu’apparaissent des sentiments de culpabilité. En outre, les survivants
vivent dans la crainte continuelle du cancer, des effets tardifs du rayon-
nement et de l’apparition d’anomalies dans leur descendance.

EFFETS DE L'UTILISATION D’ARMES NUCLÉAIRES SUR L'ENVIRONNEMENT
DU POINT DE VUE DE LA SANTÉ

Effets de l’utilisation effective des armes

En outre, d’après le document présenté, en détruisant une grande partie
des constructions, une explosion nucléaire détruirait également les établis-
sements de santé publique et les centres de soins, favorisant ainsi la pro-
pagation des maladies. Les sources d’approvisionnement en eau seraient
contaminées non seulement par la radioactivité, mais aussi par des bacté-
ries pathogènes et des virus. Les installations de traitement des eaux usées
et d'élimination des déchets seraient presque complètement détruites.

La présence d’un grand nombre de cadavres d’hommes et d'animaux
en putréfaction ainsi que l'accumulation des déchets non traités et des
eaux usées favoriseraient la prolifération des mouches et autres insectes.

113
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 176

Des maladies comme la salmonellose (empoisonnement alimentaire) et la
shigellose (dysenterie), l'hépatite infectieuse, la dysenterie amibienne, le
paludisme, le typhus, les infections à streptocoques et à staphylocoques
(produisant du pus), les infections respiratoires et la tuberculose pren-
draient des proportions épidémiques dans de vastes régions.

En plus des risques pour les survivants résultant de l'exposition à une
forte irradiation externe, le rapport indique qu’il faut tenir compte des
radio-isotopes à demi-vie plus longue qui continueraient pendant long-
temps à présenter un risque pour la population dans une zone très éten-
due. L’altération du système immunitaire contribuerait plus tard à une
augmentation de l’incidence des cancers.

En ce qui concerne les effets sur l’environnement, le rapport signale
que si plusieurs armes de grande puissance sont utilisées simultanément,
des perturbations de l’environnement et des changements climatiques
peuvent se produire à l'échelle mondiale. Pour ce qui est des arbres, ceux
qui ont des feuilles persistantes sont particulièrement vulnérables aux
rayonnements; les forêts de conifères seraient probablement les plus
atteintes, alors que les mauvaises herbes, plus résistantes, proliféreraient.
Les rayonnements, poursuit le rapport, sont également très néfastes pour
les cultures et la chaîne alimentaire; le bétail et, par conséquent, le lait et
la viande seraient contaminés. Les organismes ravageurs des plantes sont
particulièrement résistants et se multiplieraient. L’écosystème marin souf-
frirait également de la contamination. A toutes fins pratiques, il y aurait
une grave pénurie de produits comestibles et de première nécessité au
moment où les besoins des victimes seraient les plus grands.

Ainsi, un conflit nucléaire de grande ampleur entrainerait des change-
ments climatiques et environnementaux à l’échelle mondiale qui auraient
d'importantes conséquences sur la santé.

EFFETS SOCIO-ECONOMIQUES DE L'UTILISATION D’ARMES NUCLÉAIRES

A propos des effets socio-économiques de Putilisation des armes nu-
cléaires, le rapport note qu'ils seraient dévastateurs. Après une guerre nu-
cléaire, on assisterait, en plus de l’effondrement des systèmes de santé et
des structures sociales connexes, à une grave désorganisation du système
économique, des moyens de communication et de tout le tissu social.

L’évacuation d’un grand nombre de personnes vers les régions non
contaminées à l’intérieur d’un même pays ou un exode massif vers les
pays voisins ne feraient pas qu’exacerber les problèmes de santé, ils pro-
voqueraient aussi une série de difficultés sociales et économiques tant
dans la région évacuée que dans les régions d’accueil. Divers facteurs,
dont le manque de nourriture, le risque de conflits intercommunautaires,
le désarroi dû au chômage, la désorganisation de la société, la pauvreté,
la dépendance et l’apathie ou la révolte se combineraient pour donner
naissance à des problèmes sociaux et économiques complexes qui persis-
teraient sans doute longtemps.

114
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 177

La dégradation de l’environnement entraînerait un appauvrissement et
une pénurie de nourriture qui, a leur tour, exacerberaient les frictions et
les conflits sociaux et contribueraient à saper l’autorité, ce qui risquerait
de conduire à la violence et à la désintégration de la société.

Les adultes, fait observer le rapport, craignent surtout les anomalies
génétiques et le cancer, comme on l’a noté chez les survivants d’Hiroshima
et de Nagasaki ainsi que dans la population de Tchernobyl.

Une société victime d’un désastre nucléaire majeur serait traumatisée et
subirait fort probablement des changements en profondeur.

D’après le maire d’Hiroshima, qui a fait une déclaration devant la
Cour, la bombe atomique qui a explosé à Hiroshima avait une puissance
de destruction énorme et a réduit en cendres d’innocentes populations
civiles. Femmes, vieillards et nouveau-nés baignaient, a-t-il dit, dans des
rayonnements mortels. Le largage de la bombe, a-t-il ajouté, a provoqué
un nuage en forme de champignon, la peau d’êtres humains a brûlé vive
et d’autres victimes ont connu une atroce agonie. Le maire a dit encore à
la Cour qu’au moment de l'explosion d'énormes colonnes de feu s’étaient
élevées vers le ciel et que la majorité des bâtiments s’était effondrée, cau-
sant de nombreuses victimes dont beaucoup sont mortes.

Dans un autre passage de son exposé, le maire a dit que ce qui carac-
térisait le bombardement atomique et en faisait quelque chose d’unique
tenait à ce que l’énorme destruction qu’il provoquait était instantanée et
universelle. Les vieux, les jeunes, les hommes, les femmes, les soldats, les
civils, tous sont tués sans discrimination. Toute la ville d’Hiroshima a été
exposée à des rayons thermiques, à l’onde de choc de l’explosion et aux
rayonnements. La bombe a semble-t-il dégagé une chaleur qui a atteint
plusieurs millions de degrés centigrades. Le globe de feu avait environ
deux cent quatre-vingts mètres de diamètre et l’on pense que les rayons
thermiques qui en émanaient ont brûlé instantanément tout être humain
qui se trouvait à l'extérieur près de l’hypocentre. Le témoin a révélé en
outre, sur la base de cas avérés, que des vêtements avaient pris feu à deux
kilomètres de l’hypocentre et que de nombreux feux s'étaient allumés
simultanément un peu partout; toute la ville a été carbonisée et réduite en
cendres. Autre phénomène, celui de l’onde de choc qui a infligé des dom-
mages encore plus grands en ricochant sur le sol et sur des batiments. La
déflagration qui a suivi a soulevé et porté les gens en l’air. Tous les édi-
fices en bois dans un rayon de deux kilomètres se sont effondrés et beau-
coup, bien plus éloignés encore, ont été endommagés.

La déflagration et les rayons thermiques se sont combinés pour réduire
en cendres ou faire écrouler soixante-dix pour cent des soixante-seize
mille trois cent vingt-sept habitations qu’Hiroshima comptait à l’époque.
Les autres ont été partiellement détruites, à demi sinistrées ou endomma-
gées. On a dit que la ville avait été dévastée instantanément par le largage
de la bombe.

Le témoin a indiqué que le jour de l'explosion de la bombe il y avait
trois cent cinquante mille habitants à Hiroshima, mais on a estimé plus
tard que cent quarante mille environ étaient morts avant la fin décembre

115
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 178

1945. Les hôpitaux étaient en ruine, leur personnel médical mort ou
blessé, sans médicaments et sans équipements; un nombre incroyable de
victimes étaient mortes faute d’avoir pu recevoir le traitement qu’il fallait.
Les survivants souffraient de fièvre, de diarrhée, d’hémorragies et d’une
extrême fatigue et beaucoup décédaient brusquement. C’est ainsi, a-t-on
dit, que se présentaient les symptômes aigus de la maladie de la bombe
atomique dont d’autres conséquences étaient une destruction généralisée
des cellules, une perte des tissus hématopoïétiques et une détérioration
organique. Le système immunitaire des survivants était affaibli et l’on
voyait se manifester des symptômes très apparents comme la chute des
cheveux. On a enregistré également une multiplication des cas de leucé-
mie, de cataractes, de cancers et entre autres de cancers de la thyroïde, du
sein et des poumons. Conséquence du bombardement, des enfants exposés
aux rayonnements ont souffert d’un retard mental et physique. On n’a
rien pu faire pour eux sur le plan médical et même des bébés encore à
naître ont été atteints. Le maire a conclu en disant que, aujourd’hui
encore, l’on est exposé à des niveaux élevés de rayonnement à Hiroshima.
Le maire de Nagasaki a décrit dans son témoignage les effets qu'avait
eus sur sa ville le bombardement atomique intervenu pendant la guerre,
effets similaires à ceux qu’Hiroshima avait connus. Selon ce témoin:

«L'explosion de la bombe atomique a donné lieu à une énorme
boule de feu, de 200 mètres de diamètre, presque comme si un petit
soleil était apparu dans le ciel. L’instant d’après, une déflagration
fantastique et une vague de chaleur ont touché le sol dans un bruit
de tonnerre. La température à la surface de la boule de feu était
d’environ 7000 degrés centigrades et les rayons qui ont atteint le sol
dépassaient 3000 degrés. L'explosion a immédiatement tué ou blessé
les gens qui se trouvaient dans un rayon de 2 kilomètres à partir de
Vhypocentre, laissant d’innombrables cadavres carbonisés comme
des morceaux de bois au milieu des ruines. Dans certains cas, on n’a
même pas pu retrouver la moindre trace des restes du cadavre. Le
souffle qui dépassait 300 mètres à la seconde a aplati les arbres et
démoli la plupart des bâtiments. Même les constructions en béton
armé ont été si endommagées qu’elles semblaient avoir été écrasées
par un gigantesque marteau, Le violent éclair de chaleur avait en
même temps fait fondre le verre, déformé les objets métalliques
comme de la guimauve et les incendies qui se sont ensuite allumés
ont réduit en cendres les ruines de la ville. Nagasaki est devenue une
ville morte où l’on n’entendait même pas de bruits d’insectes. Peu
après, d'innombrables hommes, femmes et enfants ont commencé à
se grouper sur les rives du fleuve Urukami tout proche pour y boire;
leurs cheveux et leurs vêtements étaient roussis, leur peau brûlée
pendait en lambeaux comme des guenilles. Implorant de l’aide, ils
sont morts l’un après l’autre dans l’eau ou par monceaux sur les
rives. Puis les radiations ont commencé leurs ravages, tuant les gens

116
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 179

comme un fléau mortel qui se répandait en cercles concentriques à
partir de l’hypocentre. Quatre mois après le bombardement ato-
mique, soixante-quatorze mille personnes étaient mortes et soixante-
quinze mille blessées, autrement dit, les deux tiers de la population
de la ville avait été victime de cette calamité qui s’est abattue sur
Nagasaki comme une prémisse de l’Apocalypse.» (CR 95/27, p. 38.)

Le témoin a poursuivi en disant que même ceux qui avaient eu la
chance de survivre continuaient jusqu’à maintenant à souffrir des sé-
quelles tardives qui caractérisent les armes nucléaires. Les armes nu-
cléaires, a-t-il conclu, apportent avec elles la destruction indiscriminée des
populations civiles.

A été entendu aussi le témoignage de la délégation des Iles Marshall ou
avaient eu lieu soixante-sept essais nucléaires entre le 30 juin et le 18 août
1958, à l’époque où elles faisaient partie du territoire des îles du Pacifique
placé sous la tutelle des Nations Unies. On a dit que la puissance totale
de ces armes équivalait à plus de sept mille bombes de la taille de celle qui
avait anéanti Hiroshima. Ces essais avaient causé des maladies radio-
induites, des morts et des malformations congénitales. On a indiqué plus
tard que, même quand les explosions avaient lieu à de grandes distances,
dans le temps et l’espace, elles pouvaient entraîner des souffrances pour
l’homme et causer des dommages à l’environnement, même si l’on s’effor-
çait d'éviter ou d’atténuer le préjudice. Poursuivant son témoignage, la
délégation a informé la Cour que les armes nucléaires ont des caractéris-
tiques qui leur sont propres — elles causent des maux superflus, elles ne
se bornent pas à une contamination radioactive très vaste et très étendue
ayant des conséquences néfastes cumulatives mais elles génèrent aussi
localement des rayonnements intenses ayant des effets nocifs graves,
immédiats et à long terme, des déflagrations de grande ampleur, de la
chaleur et de la lumière, ce qui provoque des lésions importantes et des
maladies chroniques. La cécité permanente ou temporaire résultant de
exposition à la lumière intense et l’affaiblissement de l’immunité face
aux rayonnements étaient les conséquences courantes et inévitables de
Pemploi d’armes nucléaires, conséquences rares ou inexistantes si l’on uti-
lisait d’autres engins de destruction.

La délégation des Iles Marshall a indiqué aussi que des malformations
congénitales et des maladies extrêmement douloureuses et de très longue
durée dues aux retombées radioactives avaient profondément affecté la
population civile, ce qui était inévitable, longtemps après le moment où
les essais nucléaires avaient eu lieu. Ces maux avaient frappé des généra-
tions d’insulaires nées bien après les essais. En dehors des dommages
immédiats causés au point zéro (où explosion s'était produite) ou dans
son voisinage, c’est dans toute la zone que la flore et la faune ont été
contaminées, le sol et l’eau empoisonnés. En conséquence, certaines des
îles étaient toujours abandonnées et dans celles où la population s'était
récemment réinstallée la présence de césium provenant des retombées
radioactives dans les plantes rendait celles-ci incomestibles. On a signalé

117
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 180

que des femmes habitant certains atolls et à qui l’on avait donné l’assu-
rance que leur atoll ne serait pas touché par les rayonnements avaient
donné naissance à des «bébés monstres». On a dit qu’une fillette de l’un
de ces atolls n’avait pas de genoux, qu’elle avait trois doigts à chaque
pied et qu’il lui manquait un bras. Sa mère n’était pas encore née en 1954
quand les essais ont débuté mais elle avait été élevée sur un atoll conta-
miné.

Compte tenu de ce qui précède, dire comme la Cour le fait que ces
questions n’entrent pas dans la compétence de l'OMS ou dans le cadre de
son activité touche à l’irréalisme et confine au cynisme, or le droit n’est
pas cynique.

LE RÔLE DE L'ORGANISATION MONDIALE DE LA SANTÉ ET L'ACTION MENEE
SUR LE PLAN INTERNATIONAL DANS LE DOMAINE DE LA SANTÉ

L'Organisation mondiale de la Santé est l’institution spécialisée des
Nations Unies chargée de protéger et de sauvegarder la santé de tous
les peuples sur le plan international et il entre dans ses attributions de
prendre les mesures voulues pour empêcher que des problèmes de
santé, comme ceux qui pourraient résulter de l’emploi d’armes nucléaires,
prennent une ampleur catastrophique. A cet égard, lOrganisation
s'occupe avant tout de médecine préventive et plus particulièrement des
aspects administratifs de la médecine préventive.

Cela étant, il est compréhensible et conforme à son mandat que POMS
ait été d’avis que la prévention était le seul moyen d'éviter les consé-
quences catastrophiques que l’explosion d’une arme nucléaire ne man-
querait pas d’entraîner.

Qui plus est, l'OMS a pour but, selon sa Constitution, «d’amener tous
les peuples au niveau de santé le plus élevé possible», la santé étant défi-
nie comme «un état de complet bien-étre physique, mental et social, et
non pas seulement comme une absence de maladie ou d’infirmité».
Conformément à son but, l'OMS est chargée de vingt-deux fonctions, et
notamment des suivantes:

«a) agir en tant qu’autorité directrice et coordonnatrice, dans le
domaine de la santé, des travaux ayant un caractère interna-
tional;

c) aider les gouvernements, sur leur demande, a renforcer leurs
services de santé;

d) fournir lassistance technique appropriée et, dans les cas
d'urgence, l’aide nécessaire, à la requête des gouvernements ou
sur leur acceptation;

k) proposer des conventions, accords et règlements, faire des
recommandations concernant les questions internationales de

118
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 181

santé et exécuter telles tâches pouvant être assignées de ce fait
à l'Organisation et répondant à son but;

m) favoriser toutes activités dans le domaine de l’hygiène mentale,
notamment celles se rapportant à l'établissement de relations
harmonieuses entre les hommes;

p) étudier et faire connaître, en coopération au besoin avec
d’autres institutions spécialisées, les techniques administratives
et sociales concernant l’hygiène publique et les soins médicaux
préventifs et curatifs, y compris les services hospitaliers et la
sécurité sociale ;

q) fournir toutes informations, donner tous conseils et toute assis-
tance dans le domaine de la santé;

r) aider à former, parmi les peuples, une opinion publique éclairée
en ce qui concerne la santé;

v) d’une manière générale, prendre toute mesure nécessaire pour
atteindre le but assigné à l'Organisation».

Vu les très graves problèmes sanitaires et médicaux qui résulteraient de
l’utilisation d’armes nucléaires, le nombre des morts et des blessés que
compteraient la population civile mais aussi le personnel médical, la des-
truction des fournitures hospitalières et médicales, il s'ensuit qu’il relève-
rait du mandat de l'OMS de prendre des mesures pour faire face et remé-
dier à une telle situation. Ainsi, et conformément à son mandat, l'OMS
devrait apporter aux victimes une aide médicale et des secours d’urgence,
contribuer au rétablissement des services médicaux, s’efforcer d’organiser
et de coordonner l’assistance médicale en fournissant les médicaments et
le personnel médical nécessaires tant au niveau national qu'au niveau
international.

Selon des études qui ont été faites, une épidémie de grippe que la com-
munauté internationale n’était pas prête à affronter aurait tué, après la
première guerre mondiale, vingt millions de personnes et aurait donc fait
plus de morts que la guerre elle-même; si une éventualité du même genre
se produisait à la suite d’une guerre nucléaire, on attendrait de POMS
qu’elle prenne en main la situation, conformément à sa Constitution.

En outre, selon la documentation dont dispose la Cour, l'OMS s’occupe
des effets des armes nucléaires sur la santé depuis de nombreuses années.
En 1984 et en 1987, elle a présenté des rapports détaillés au sujet des
effets de la guerre nucléaire sur la santé et les services de santé; d’après
elle, 1l était établi qu'aucun service de santé au monde ne pouvait assurer
la santé ou le bien-être physique, social et mental des populations ou
encore n’était capable d'améliorer de manière significative la situation en
cas d'utilisation ne serait-ce que d’une seule arme nucléaire; la prévention

119
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 182

primaire était donc le seul moyen approprié de maîtriser les effets sur la
santé et l’environnement de l’utilisation d’armes nucléaires.

Vu les conséquences importantes que pourrait avoir l'emploi d’armes
nucléaires pour ce qui est de la santé et de l’environnement et considérant
que les risques sanitaires liés à l’utilisation de ces armes ne pouvaient être
écartés que grâce à la prévention, l'OMS a demandé à la Cour de donner
un avis consultatif sur le point de savoir si, compte tenu des effets des
armes nucléaires sur la santé et l’environnement, leur utilisation par un
Etat au cours d’une guerre ou d’un autre conflit armé constituerait une
violation de ses obligations au regard du droit international, y compris la
Constitution de TOMS.

La demande de OMS se fonde sur l’article 96, paragraphe 2, de la
Charte des Nations Unies, l’article 76 de la Constitution de l’Organisa-
tion mondiale de la Santé et l’article X de l’accord conclu entre l’Orga-
nisation des Nations Unies et l’Organisation mondiale de la Santé. L’ar-
ticle 96, paragraphe 2, de la Charte dispose que les

«institutions spécialisées qui peuvent, 4 un moment quelconque,
recevoir de l’Assemblée générale une autorisation à cet effet ont éga-
lement le droit de demander à la Cour des avis consultatifs sur des
questions juridiques qui se poseraient dans le cadre de leur activité».

Selon l’article 76 de la Constitution de POMS:

«Sous le couvert de l’autorisation de l’Assemblée générale des
Nations Unies ou sous le couvert de l’autorisation résultant de tout
accord entre lOrganisation et les Nations Unies, l'Organisation
pourra demander à la Cour internationale de Justice un avis consul-
tatif sur toute question juridique éventuelle du ressort de l’Organisa-
tion.»

L’article X, paragraphe 2, de l’accord du 10 juillet 1948 entre ’Orga-
nisation des Nations Unies et l'OMS est ainsi conçu:

«L’Assemblée générale autorise l'Organisation mondiale de la
Santé à demander des avis consultatifs à la Cour internationale de
Justice sur des questions juridiques qui se poseraient dans le cadre de
sa compétence, a exception de celles concernant les relations réci-
proques entre l’Organisation et l'Organisation des Nations Unies ou
d’autres institutions spécialisées. »

OBLIGATIONS DES ETATS DANS LE DOMAINE DE LA SANTE
ET DE L'ENVIRONNEMENT

La question posée par l'OMS présuppose que les Etats ont assumé, en
matière de santé et d’environnement, certaines obligations juridiques qui
seraient violées si l’arme nucléaire était utilisée au cours d’une guerre ou
d’un autre conflit armé. Ces obligations relèvent, a-t-on dit, surtout du

120
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 183

droit international humanitaire, tel qu’il résulte de certaines conventions,
et du droit international coutumier applicable en temps de guerre ou dans
les conflits armés.

Primordiale est a cet égard l’obligation en vertu de laquelle un Etat n’a
pas un droit illimité de nuire à un belligérant et ’emploi d’armes propres
à causer des maux superflus est interdit. Cette obligation, nous dit-on, est
consacrée dans la déclaration de Saint-Pétersbourg de 1868, qui marque
le début de l'application de principes humanitaires aux nécessités de la
guerre et qui prohibe l’emploi de projectiles explosifs ou incendiaires
d’un poids inférieur à 400 grammes. Cette obligation se retrouve égale-
ment dans la déclaration de Bruxelles de 1874 selon laquelle les lois de
la guerre ne reconnaissent pas aux belligérants un droit illimité quant au
choix des moyens de nuire à l’ennemi. Conformément à ce principe, il
était notamment interdit aux Etats

1) d’employer du poison ou des armes empoisonnées,

2) d'employer des armes, des projectiles ou des matières propres à causer
des maux superflus, ainsi que d’utiliser les projectiles défendus par la
déclaration de Saint-Pétersbourg.

Le principe est également codifié dans la convention IV de La Haye de
1907 dont l’article 22 dispose que les belligérants n’ont pas un droit illi-
mité quant au choix des moyens de nuire à l’ennemi. Selon l’article 23,
l'emploi du poison ou d’armes empoisonnées est interdit (alinéa a))} et il
en est de même des armes, des projectiles ou des matières propres à cau-
ser des maux superflus. Quant à l’article 25, il interdit «d’attaquer ou de
bombarder, par quelque moyen que ce soit, des villes, villages, habita-
tions ou bâtiments qui ne sont pas défendus». On a noté aussi la perti-
nence du protocole de Genève de 1925, qui réaffirme l'interdiction
d'employer des gaz toxiques et matières analogues ainsi que les armes
bactériologiques, et celle de la Convention de 1993 sur l'interdiction de la
mise au point, de la fabrication, du stockage et de l'emploi des armes chi-
miques et sur leur destruction. Ce principe a été, a-t-on dit, réaffirmé et
codifié à l’article 35, paragraphe 1, du protocole additionnel I de 1977.

On soutient que, par leurs effets d’explosion et de souffle, comme par
leurs autres conséquences instantanées ou à long terme — y compris les
conséquences génétiques —, les armes nucléaires se classent dans la caté-
gorie des armes de destruction massive causant des souffrances et des
maux superflus et excessifs qui se font sentir pendant longtemps. L'emploi
de telles armes, prétend-on, contreviendrait au principe mentionné plus
haut et par suite aux obligations assumées tant en vertu du droit inter-
national coutumier qu’en vertu des conventions et instruments interna-
tionaux pertinents.

Une autre obligation assumée par les Etats et qui, a-t-on fait valoir,
serait violée si l’arme nucléaire était utilisée dans un conflit armé concerne
le principe de discrimination entre combattants et non-combattants, et
entre objectifs militaires et objectifs non militaires, qui trouve lui aussi
son fondement dans le droit international coutumier. Ce principe, qui,

121
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 184

a-t-on indiqué, est consacré à l’article 27 du règlement de La Haye de
1907 ainsi qu'aux articles 22 et 24 du projet de La Haye de 1923 sur les
règles de la guerre aérienne, est en général considéré comme faisant partie
du droit coutumier et est maintenant consacré aux articles 51 et 52 du
protocole additionnel I aux conventions de Genève de 1949. On a dit que
ces instruments interdisent les attaques menées sans discrimination. On a
indiqué que, vu les caractéristiques connues des armes nucléaires, ces
armes seraient incapables, dans un conflit armé, de différencier entre
combattants et non-combattants et que, comme elles provoquent une
radioactivité nocive aux êtres humains et destructrice de l’environnement,
leur emploi violerait l’obligation de faire une distinction, lors d’un conflit
armé, entre combattants et non-combattants, entre objectifs militaires et
installations non militaires.

De surcroît, en vertu de la convention de Genève de 1949, les belligé-
rants sont tenus, a-t-on dit, à certaines obligations une fois la bataille ter-
minée, entre autres ramasser les morts et les blessés, enterrer les cadavres
individuellement, évacuer les prisonniers, ne pas exposer inutilement
ceux-ci au danger; ils sont tenus aussi, par les règles relatives à la protec-
tion des personnes et des biens, à la protection des membres blessés et
malades des forces armées, des navires hôpitaux et des transports médi-
caux. On a fait valoir qu’il n’était pas possible de remplir ces obligations
si larme nucléaire était utilisée dans un conflit armé, à cause de la
radioactivité et des autres effets qu’elle engendre.

L’article 147 de la convention IV de Genève de 1949 qualifie d’infrac-
tions graves le fait de commettre certains actes contre des personnes
protégées, les atteintes portées à l’intégrité physique ou à la santé, la des-
truction de biens non justifiée par des nécessités militaires et exécutée sur
une grande échelle; de son côté l’article 85 du protocole additionnel I
considère comme des «infractions graves» au protocole et à la conven-
tion, susceptibles d’être des «crimes de guerre», le fait de «soumettre la
population civile ou des personnes civiles à une attaque» (par. 3 a)) et le
fait de

«lancer une attaque sans discrimination atteignant la population
civile ou des biens de caractère civil, en sachant que cette attaque
causera des pertes en vies humaines, des blessures aux personnes
civiles ou des dommages aux biens de caractère civil, qui sont exces-
sifs...» (par. 3 b)).

On a donc soutenu quwétant donné les caractéristiques des armes
nucléaires lorsqu'elles sont utilisées, leur radioactivité, la chaleur qu’elles
dégagent et leur effet de souffle, l'obligation de distinguer entre les per-
sonnes et les biens protégés et les cibles militaires des belligérants ne
pourrait pas être respectée. En conséquence l’utilisation de ces armes
entraînerait la violation des obligations découlant tant des conventions
de Genève que du protocole additionnel I.

122
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 185
LA CLAUSE DE MARTENS

On a dit aussi que l'emploi de l’arme nucléaire violerait la clause de
Martens, qui remonte aux conventions de La Haye de 1899 et de 1907,
considérée comme applicable dans tout conflit armé et reprise récemment
dans le protocole additionnel I aux conventions de Genève de 1949 relatif
à la protection des victimes des conflits armés internationaux; elle se lit
comme suit:

«Dans les cas non prévus par le présent protocole ou par d’autres
accords internationaux, les personnes civiles et les combattants res-
tent sous la sauvegarde et sous l’empire des principes du droit des
gens, tels qu’ils résultent des usages établis, des principes de l’huma-
nité et des exigences de la conscience publique.»

On a avancé que le fait que les effets cruels de ’arme nucléaire n’épar-
gneraient pas plus les civils que les combattants constituerait une viola-
tion des obligations énoncées dans cette disposition.

OBLIGATIONS RELATIVES A L’ENVIRONNEMENT

On a également avancé que les obligations assumées par les Etats en
matière d’environnement seraient violées s’il était fait usage des armes
nucléaires. On a indiqué que ces obligations figurent dans divers instru-
ments juridiques internationaux et notamment la convention IV de La
Haye de 1907 concernant les lois et coutumes de la guerre sur terre dont
l’article 55 dispose:

«L’Etat occupant ne se considérera que comme administrateur et
usufruitier des édifices publics, immeubles, foréts et exploitations
agricoles appartenant à l'Etat ennemi et se trouvant dans le pays
occupé. Il devra sauvegarder le fonds de ces propriétés et les admi-
nistrer conformément aux règles de l’usufruit.»

On a signalé que ce principe était repris aussi dans la convention IV de
Genève de 1949 relative à la protection des personnes civiles en temps de
guerre, dont l’article 53 est ainsi conçu:

«Il est interdit à la puissance occupante de détruire des biens
mobiliers ou immobiliers, appartenant individuellement ou collec-
tivement à des personnes privées, à l'Etat ou à des collectivités pu-
bliques, à des organisations sociales ou coopératives, sauf dans les
cas où ces destructions seraient rendues absolument nécessaires par
les opérations militaires.»

On a également fait valoir que le protocole additionnel I de 1977 aux
conventions de Genève de 1949 imposait des obligations relatives à la protec-
tion de l’environnement contre les opérations militaires. Les dispositions du

123
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 186

protocole sur ce point développent, a-t-on dit, les principes énoncés en la
matière par les conventions de La Haye de 1899 et de 1907. L'article 35
du protocole I — intitulé: «Règles fondamentales» — stipule ce qui suit:

«1. Dans tout conflit armé, le droit des parties au conflit de choi-
sir des méthodes ou moyens de guerre n’est pas illimité.

3. Il est interdit d'utiliser des méthodes ou moyens de guerre qui
sont conçus pour causer, ou dont on peut attendre qu’ils causeront,

des dommages étendus, durables et graves à l’environnement natu-
rel.»

Aux termes de l’article 53, il est dit:

«Sans préjudice des dispositions de la convention de La Haye du
14 mai 1954 pour la protection des biens culturels en cas de conflit
armé et d’autres instruments internationaux pertinents, il est inter-
dit:

c) de faire de ces biens l’objet de représailles.»
Selon l’article 54

«1. Il est interdit d’utiliser contre les civils la famine comme
méthode de guerre.

2. Il est interdit de détruire, d’enlever ou de mettre hors d’usage
des biens indispensables à la survie de la population civile, tels que
des denrées alimentaires et les zones agricoles qui les produisent, les
récoltes, le bétail, les installations et réserves d’eau potable et les
ouvrages d'irrigation, en vue d’en priver, à raison de leur valeur de
subsistance, la population civile ou la partie adverse, quel que soit

le motif dont on s'inspire, que ce soit pour affamer des personnes
civiles, provoquer leur déplacement ou pour toute autre raison.

4. Ces biens ne devront pas être l’objet de représailles. »
L'article 55 oblige les Etats à respecter pendant un conflit armé les
règles suivantes relatives à l’environnement naturel:

«1. La guerre sera conduite en veillant à protéger l’environne-
ment naturel contre des dommages étendus, durables et graves.
Cette protection inclut linterdiction d’utiliser des méthodes ou
moyens de guerre conçus pour causer ou dont on peut attendre
qu'ils causent de tels dommages à l’environnement naturel, compro-
mettant, de ce fait, la santé ou la survie de la population.

2. Les attaques contre l’environnement naturel à titre de repré-
sailles sont interdites.»

On a indiqué que l’interdiction générale énoncée à l’article 55 est pré-
cisée à l’article 56 selon lequel «les barrages, les digues et les centrales
nucléaires de production d’énergie électrique ne seront pas l’objet d’at-

124
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 187

taques, même s’ils constituent des objectifs militaires». L’article 56,
paragraphe 1, interdit les attaques contre des objectifs militaires situés
sur ces ouvrages ou installations ou à proximité

«lorsque de telles attaques peuvent provoquer la libération de ...
forces dangereuses et, en conséquence, causer des pertes sévères dans
la population civile. Les autres objectifs militaires situés sur ces
ouvrages ou installations ou à proximité ne doivent pas être l’objet
d'attaques lorsque de telles attaques peuvent provoquer la libéra-
tion de forces dangereuses et, en conséquence, causer des pertes sé-
vères dans la population civile».

On a également considéré comme pertinente la déclaration de Rio sur
l'environnement et le développement, adoptée à la conférence de Rio en
1992, qui dispose:

«La guerre exerce une action intrinsèquement destructrice sur le
développement durable. Les Etats doivent donc respecter le droit
international relatif à la protection de l’environnement en temps de
conflit armé et participer à son développement, selon que de besoin.»
(Principe 24.)

On a soutenu que les Etats contreviendraient à leurs obligations juri-
diques si des armes nucléaires étaient utilisées au cours d’une guerre ou
d’un autre conflit armé car, vu les caractéristiques connues de ces armes,
leur emploi irait à l’encontre des obligations qu’ils ont assumées en ce qui
concerne la protection de l’environnement.

LE ROLE DE LA COUR DANS LE CADRE DE SA FONCTION CONSULTATIVE

Le but de la compétence consultative de la Cour est de donner un
avis juridique autorisé et de renseigner l’organe qui le lui demande sur
certains aspects juridiques d’une question qu’il doit trancher dans le
cadre de ses fonctions ou «d’éclairer les Nations Unies dans leur action
propre» (Conséquences juridiques pour les Etats de la présence continue
de l’Afrique du Sud en Namibie (Sud-Ouest africain) nonobstant la réso-
lution 276 (1970) du Conseil de sécurité, C.I.J. Recueil 1971, p. 24).

C’est l’article 65 du Statut qui confère à la Cour le pouvoir de donner
un avis consultatif. Cela a été réaffirmé dans plusieurs des avis consulta-
tifs donnés par la Cour et notamment dans l’affaire concernant Certaines
dépenses des Nations Unies (article 17, paragraphe 2, de la Charte) où il
est dit: «Le pouvoir qu’a la Cour de donner un avis consultatif procède
de l’article 65 du Statut» (C.1.J. Recueil 1962, p. 155; voir aussi Sahara
occidental, C.J. Recueil 1975, p. 21).

Au cours des années, la Cour en est venue à considérer qu’en exerçant
sa compétence consultative elle participait aux activités des Nations
Unies. Dans l'affaire de la Namibie, elle a souligné

«qu’en répondant à la requête non seulement elle [la Cour] resterait

125
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 188

«fidèle aux exigences de son caractère judiciaire» (CLI. Recueil
1960, p. 153), mais encore elle s’acquitterait de ses fonctions d’«organe
judiciaire principal des Nations Unies» (Charte, art. 92)» (Consé-
quences juridiques pour les Etats de la présence continue de Il’ Afrique
du Sud en Namibie (Sud-Ouest africain) nonobstant la résolu-
tion 276 (1970) du Conseil de sécurité, C.I.J. Recueil 1971, p. 27).

Dans l’affaire de l’Interprétation des traités de paix, la Cour a fait
observer ceci:

«L’avis est donné par la Cour non aux Etats mais à l’organe habi-
lité pour le lui demander; la réponse constitue une participation de
la Cour elle-même «organe des Nations Unies» à l’action de l’Orga-
nisation et, en principe, elle ne devrait pas être refusée» Unterpréta-
tion des traités de paix conclus avec la Bulgarie, la Hongrie et la
Roumanie, première phase, C.J. Recueil 1950, p. 71).

En conséquence, lorsque la Cour donne des avis consultatifs, elle
contribue à la solution des problèmes auxquels les Nations Unies doivent
faire face tout en s’acquittant des obligations qui sont les siennes en tant
qu’organe judiciaire principal. A cet égard, la Cour a estimé qu’elle avait
le devoir de rendre les avis sollicités mais non sans souligner que son
devoir de répondre à une demande d’avis comportait certaines limites.
Dans l'affaire concernant Certaines dépenses des Nations Unies (ar-
ticle 17, paragraphe 2, de la Charte), la Cour a dit qu’il faudrait des «rai-
sons décisives» pour l’amener à opposer un refus à une demande d’avis
consultatif, suivant son avis en l’affaire des Jugements du Tribunal admi-
nistratif de l'OIT sur requêtes contre l'Unesco (C.I.J. Recueil 1956, p. 86),
or il n'existe pas de «raison décisive» lorsque la principale question posée
concerne l'interprétation d’un traité. Il y aurait, d’après la Cour, une rai-
son décisive si la demande l’obligeait à se départir de ses fonctions judi-
ciaires et par exemple à se prononcer sur des faits insuffisamment établis
{Statut de la Carélie orientale, 1923, C.P.JI. série B n° 5).

En outre, comme on l’a vu précédemment, la Cour considère que sa
fonction consultative consiste à donner un avis fondé en droit, dès lors
qu’elle a abouti à la conclusion que les questions qui lui sont posées sont
pertinentes, qu'elles ont un effet pratique à l'heure actuelle et que par
conséquent elles ne sont pas dépourvues d’objet et de but. C’est pourquoi
elle n’a jamais refusé de donner un avis pour des raisons tenant à la com-
pétence bien qu'elle ait fait observer à maintes reprises que

«21. ... pour que la Cour ait compétence, il faut que l’avis consul-
tatif soit demandé par un organe dûment habilité à cet effet confor-
mément à la Charte, qu’il porte sur une question juridique et que ...
cette question se pose dans le cadre de l’activité de cet organe»
(Demande de réformation du jugement n° 273 du Tribunal adminis-
tratif des Nations Unies, C.I.J. Recueil 1982, p. 333-334).

126
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 189

LE RÔLE DE LA COUR PAR RAPPORT À LA PRÉSENTE DEMANDE D’AVIS

Dans l'affaire à examen, la Cour, après avoir étudié la demande qui
lui était adressée, a estimé que l'OMS avait été dûment autorisée à solli-
citer un avis, qu’elle était en droit de poser la question et que cette ques-
tion était juridique au sens du Statut et de la Charte des Nations Unies.
La Cour a dit ensuite qu’elle

«ne saurait refuser un caractère juridique à une question qui l'invite
à s’acquitter d’une tâche essentiellement judiciaire, à savoir l’appré-
ciation de la licéité de la conduite éventuelle d'Etats au regard des
obligations que le droit international leur impose» (par. 16).

Pour ce faire, déclare la Cour, elle

«doit déterminer les obligations des Etats au regard des règles de
droit invoquées et apprécier la conformité auxdites obligations du
comportement envisagé, apportant ainsi à la question posée une
réponse fondée en droit» (ibid. ).

Ayant constaté que l'OMS était en droit de poser la question et que
celle-ci avait bien un caractère juridique, la Cour a recherché si lPavis
consultatif demandé portait sur une question qui se posait «dans le cadre
de l’activité» de lOrganisation, conformément à l’article 96, para-
graphe 2, de la Charte. Afin de circonscrire le domaine d’activité ou le
champ de compétence de POMS, la Cour s’est reportée à la Constitution
de l'Organisation; elle a conclu qu'aucune des fonctions assignées à
VOMS par l’article 2 de sa Constitution ne visait expressément la licéité
d'une quelconque activité dangereuse pour la santé et qu'aucune de ses
fonctions n’y étaient rendue tributaire de la licéité des situations qui lui
imposaient d’agir.

Pour aboutir à cette conclusion, la Cour a «interprété» la question
posée comme portant non pas sur les obligations qui pourraient résulter
des effets de l’utilisation d’armes nucléaires sur la santé et l’environne-
ment, mais comme portant sur la «licéité de l’utilisation de telles armes».
C'est cette interprétation qui l’a amenée à dire que, quels que soient les
effets de cette utilisation, la compétence de l'OMS pour en traiter n’est
pas tributaire de la licéité des actes qui les produisent. Cette interpréta-
tion a aussi permis à la Cour de conclure que l’article 2 de la Constitution
de TOMS ne saurait être compris comme conférant compétence à l’Orga-
nisation pour traiter de la licéité de l’utilisation des armes nucléaires et,
dès lors, pour poser à la Cour une question à ce sujet. Cette interpréta-
tion a, de surcroît, permis à la Cour de déclarer qu'aucune des fonctions
de l'Organisation n’entretenait, avec la question qui lui avait été soumise,
de rapport de connexité suffisant pour que cette question puisse être
considérée comme se posant «dans le cadre de l’activité» de l'OMS. La
Cour poursuit en ces termes:

«En particulier, Ja licéité ou Villicéité de l’utilisation d'armes

127
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 190

nucléaires ne conditionne en rien les mesures spécifiques, de nature
sanitaire ou autre ..., qui pourraient s’imposer pour tenter de préve-
nir ou de guérir certains de leurs effets» (avis consultatif, par. 22; les
italiques sont de moi.)

Elle ajoute: «Que des armes nucléaires soient utilisées licitement ou illi-
citement, leurs effets sur la santé seraient identiques» (ibid., les italiques
sont de moi), ce qu’elle développe de la manière suivante:

«s’il est vraisemblable que l’utilisation d’armes nucléaires pourrait
porter gravement atteinte à la capacité matérielle de POMS de four-
nir tous les services nécessaires dans une telle éventualité, notam-
ment en rendant inaccessibles les zones affectées, cela ne soulève pas
de question entrant dans le cadre de Pactivité de ’Organisation au
sens du paragraphe 2 de l’article 96 de la Charte» (ibid., les italiques
sont de moi).

Selon la Cour, OMS ne saurait avoir compétence que pour mener des
actions de «prévention primaire» entrant dans les fonctions de l’Organi-
sation définies à l’article 2 de sa Constitution. En conséquence, la réfé-
rence à la «prévention primaire» dans le préambule de la résolution
WHA46.40 et le lien qui y est suggéré avec la question de la licéité de
l'utilisation des armes nucléaires ne suffisent pas à remettre en cause la
conclusion de la Cour, à savoir que la question dont elle est saisie n’entre
pas dans le cadre de l’activité de POMS.

Examinant le «principe de spécialité» qui, d’après elle, régit les orga-
nisations internationales, la Cour en vient à dire que reconnaître à l'OMS
la compétence de traiter de la licéité de l’utilisation des armes nucléaires
— même compte tenu de l'effet de ces armes sur la santé et l’environne-
ment — équivaudrait à ignorer le principe de spécialité car une telle com-
pétence ne saurait être considérée comme nécessairement impliquée par la
Constitution de l'Organisation au vu des buts qui ont été assignés à cette
dernière par ses Etats membres; que les attributions de POMS dans le
domaine de la «santé publique» ne sauraient empiéter sur celles d’autres
composantes du système des Nations Unies sans entraîner des doubles
emplois préjudiciables au maintien et à l'efficacité du système. La Cour
souligne en outre que les questions touchant au recours à la force, à la
réglementation des armements et au désarmement sont du ressort de
POrganisation des Nations Unies et échappent à la compétence des ins-
titutions spécialisées.

C’est sur la base de ce raisonnement que la Cour a conclu que la ques-
tion sur laquelle porte la demande d’avis ne se pose pas «dans le cadre de
Pactivité» de l'OMS tel que défini par sa Constitution, que par suite une
condition essentielle pour fonder sa compétence en l’espèce fait défaut et
qu’elle ne peut donc pas donner l’avis sollicité. Si la Cour est parvenue à
cette conclusion, c’est non seulement à cause d’une mauvaise interpréta-
tion fondamentale de la question soumise par l'OMS et de sa Constitu-
tion, mais c’est aussi à cause de la conception exagérément étroite et

128
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 191

formaliste qu’elle s’est faite de la compétence et du domaine d’activité de
OMS, conception indéfendable aussi bien eu égard à la documentation
présentée à la Cour qu’eu égard au droit appicable.

J’aborde tout d’abord la conclusion de la Cour selon laquelle elle n’a
pas compétence pour donner un avis. Si la Cour a toujours souligné que,
pour qu’elle ait compétence à l’égard d’une demande d’avis consultatif, il
faut que cette demande émane d’un organe dûment habilité à cet effet
conformément à la Charte et que la «question se pose dans le cadre de
Pactivité de cet organe» (Demande de réformation du jugement n° 273 du
Tribunal administratif des Nations Unies, C.I.J. Recueil 1982, p. 333-
334; voir aussi Demande de réformation du jugement n° 158 du Tribunal
administratif des Nations Unies, CI JT. Recueil 1973, p. 171-173), elle
n’en a pas moins souligné à plusieurs reprises qu’il faudrait des

«raisons décisives» pour l’amener à opposer un refus à une demande
d'avis consultatif (Jugements du Tribunal administratif de l'OIT sur
requétes contre l'Unesco, C.IJ. Recueil 1956, p. 86)», (Certaines
dépenses des Nations Unies (article 17, paragraphe 2, de la Charte),
CLS. Recueil 1962, p. 155).

Jusqu'à ce jour, la Cour n’a jamais refusé de répondre à une demande
d’avis consultatif en arguant d’un défaut de compétence; elle a répondu à
chacune des questions qui lui ont été posées même si pour cela il lui fallait
interpréter ou reformuler la question.

C’est ainsi que, dans l’affaire concernant la Demande de réformation
du jugement n° 273 du Tribunal administratif des Nations Unies men-
tionnée plus haut, bien que la Cour ait noté un certain nombre d’irrégu-
larités procédurales dans la manière dont la demande d’avis avait été
formulée et bien qu’elle ait fait observer que le libellé de la question ne
répondait pas aux intentions de l’organe requérant, elle n’a pas pour
autant refusé de se prononcer en la matière. Dans son avis, la Cour s’est
exprimée en ces termes:

«45. En dépit des irrégularités évoquées ... la Cour croit devoir,
pour des raisons qui vont maintenant être exposées, assumer la tâche
consistant à aider l'Organisation des Nations Unies. Il est d’ailleurs
conforme à sa jurisprudence que, bien que l’article 65 de son Sta-
tut donne un caractère discrétionnaire à sa compétence consulta-
tive, seules des «raisons décisives» puissent justifier le rejet d’une
telle requête (C.J. Recueil 1973, p. 183; C.J. Recueil 1956, p. 86).
Certes les irrégularités qui, depuis le début, ont marqué la présente
affaire pourraient fort bien être considérées comme des «raisons
décisives» permettant à la Cour de décliner la requête. Toutefois la
stabilité et l'efficacité des organisations internationales, dont l’Orga-
nisation des Nations Unies représente l’exemple suprême, sont d’une
importance si fondamentale pour l’ordre mondial que la Cour ne

129
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 192

saurait manquer d'aider un organe subsidiaire de l’Assemblée géné-
rale des Nations Unies à asseoir son fonctionnement sur des bases
fermes et sûres. Le risque de voir le rôle judiciaire de la Cour com-
promis ou discrédité eût été une raison décisive de ne pas donner
suite à la requête; ce risque n'existe pas en l’espèce et la Cour, par
conséquent, n’estime pas que des considérations d’autolimitation
judiciaire doivent l'empêcher de rendre l’avis consultatif demandé. ...
Bien que, ... il ne puisse y avoir de restriction au pouvoir discrétion-
naire de la Cour, celle-ci s’abstiendra de refuser sa «participation ...
à l’action de l'Organisation» (C.I.J. Recueil 1950, p. 71), afin que les
importants principes juridiques en jeu puissent être précisés; mais
elle doit en même temps signaler les diverses irrégularités de la pro-
cédure. Ce n'est pas en paraissant les ignorer que la Cour pourrait
s'acquitter de sa véritable fonction judiciaire.

46. ... Ainsi, en premier lieu, la question soumise à la Cour, consi-
dérée en elle-même, apparaît à la fois mal posée et vague; en deuxième
lieu, les procès-verbaux et le rapport du comité permettent de douter
que, telle qu'elle se présente, elles correspondent vraiment aux inten-
tions qui animaient le Comité quand celui-ci a saisi la Cour.

47. La Cour doit donc se demander si elle doit se contenter de
répondre à la question telle qu’elle est posée ou, ayant examiné celle-
ci, refuser d’y donner suite; ou si, conformément à sa jurisprudence,
elle doit s’efforcer de dégager ce qui lui paraît être l'intention véri-
table du Comité, puis de chercher à répondre, de façon rationnelle et
satisfaisante, aux «points de droit ... véritablement mis en jeu»
(C.LJ. Recueil 1980, p. 89, par. 35). ... L’exposé écrit du Gouverne-
ment français souligne bien ce dilemme. Sans aller jusqu’à dire que
la Cour ne doit pas donner suite à la requête, ce gouvernement fait
observer que la question posée à la Cour «n’indique pas les motifs
sur lesquels le Comité des demandes de réformation s’est fondé pour
décider que la demande présentée par les Etats-Unis d'Amérique
«repose sur des bases sérieuses» et que de ce fait la Cour risque
d’«éprouver des difficultés particulières pour exercer sa juridiction».

48. La Cour ne conclut cependant pas qu’en la présente espèce ces
raisons l’obligent à refuser son avis. Dans son avis consultatif sur
PInterprétation de l'accord du 25 mars 1951 entre l'OMS et l'Égypte,
la Cour a souligné que:

«pour rester fidèle aux exigences de son caractère judiciaire dans
l’exercice de sa compétence consultative, [la Cour] doit rechercher
quelles sont véritablement les questions juridiques que soulèvent
les demandes formulées dans une requête» (C.Z.J. Recueil 1980,

130
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 193

p. 88, par. 35).» (Demande de réformation du jugement n° 273 du
Tribunal administratif des Nations Unies, C.LJ. Recueil 1982,
p. 347-349; les italiques sont de moi.)

Que l’on m’excuse de cette longue citation mais il me paraît nécessaire
de montrer comment la Cour a exercé sa compétence consultative par le
passé. Ainsi, dans l’affaire citée plus haut, où la Cour a trouvé que la
question n’avait pas été posée dans les règles, où elle a admis que les irré-
gularités commises pourraient fort bien être considérées comme des «rai-
sons décisives » lui permettant de décliner la requête et où elle a reconnu
qu'elle risquait d’éprouver des difficultés pour exercer sa juridiction, la
Cour n’en a pas moins été d’avis qu’elle ne saurait manquer d’aider un
organe subsidiaire des Nations Unies à asseoir son fonctionnement sur
des bases fermes et sûres sous le prétexte qu’elle hésiterait à se prononcer
sur les importants principes juridiques en jeu dans l'affaire.

Fidèle aux exigences de son caractère judiciaire dans l’exercice de sa
compétence consultative, la Cour a cherché quelles étaient véritablement
les questions juridiques que soulevaient les demandes formulées dans la
requête et elle a donné l’avis sollicité. Ce faisant, elle n’a pas considéré
qu’elle discréditait et moins encore compromettait son rôle judiciaire.

La Cour a par conséquent toujours conçu de façon libérale sa compé-
tence consultative et, sans renoncer à son caractère judiciaire, n’a pas
envisagé cette juridiction de la manière exagérément étroite et restrictive
qu'elle a adoptée en la présente affaire, alors même que la question sou-
mise par l'OMS est non seulement d’une importance fondamentale pour
cette organisation, sous l’angle de ses fonctions constitutionnelles, mais
présente également un grand intérêt pour la réalisation de l’un de ses
buts, celui d’après lequel «la possession du meilleur état de santé qu’il est
capable d’atteindre constitue l’un des droits fondamentaux de tout être
humain».

Etant donné l'importance de la question posée par l'OMS dans sa
requête, si la Cour avait pris en considération le mandat de l’Organisa-
tion dans son ensemble — même si elle avait trouvé la question défec-
tueuse — elle aurait pu, comme elle avait compétence pour le faire, appli-
quer à la demande de l'OMS les mêmes critères que ceux qui avaient été
appliqués dans l'affaire citée plus haut, de façon à préciser les importants
principes juridiques en jeu. En plus, des raisons tenant à la cohérence de
sa jurisprudence militaient en faveur d’un traitement similaire.

En ce qui concerne le «principe de spécialité» et la conception qu’elle
s’en fait eu égard à la question posée, la Cour a fait observer à juste titre
que ce principe régit les relations internationales. En d’autres termes, les
organisations internationales n’ont que les pouvoirs et les fonctions qui
leur sont confiés par les Etats. Si ces pouvoirs font normalement l’objet
d’une formulation expresse dans l’acte constitutif de l’organisation, la
Cour elle-même reconnaît que, en raison des exigences de la vie interna-
tionale, les organisations internationales peuvent exercer des pouvoirs
implicites qui, sans contrevenir à leur constitution, en sont la suite lo-

131
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 194

gique et contribuent à en assurer l’efficacité. La Cour dit cependant que
reconnaître à l'OMS la compétence de traiter de la licéité de l’utilisation
des armes nucléaires — ce qui, je l’ai déjà dit, dénature le sens et l’inten-
tion de la question — équivaudrait à ignorer le principe de spécialité et
empiéterait sur les attributions d’autres composantes du systéme des
Nations Unies. Comme pour renforcer cette interprétation, la Cour
déclare que

«les questions touchant au recours à la force, à la réglementation des
armements et au désarmement sont du ressort de l'Organisation des
Nations Unies et échappent à la compétence des institutions spécia-
lisées» (avis consultatif, par. 26).

Certes les questions concernant le recours à la force, la réglementation
des armements et le désarmement sont du ressort de l'Organisation des
Nations Unies et échappent à la compétence des institutions spécialisées,
mais on n’en doit pas moins rappeler que l'OMS fait partie du système
des Nations Unies et que, si l’un des objectifs énoncés dans la Charte
est le maintien de la paix et de la sécurité internationales, l'Organisation
doit aussi favoriser «la solution des problèmes internationaux dans les
domaines économique, social, de la santé publique et autres problèmes
connexes». En outre, bien que l'OMS soit l'institution principalement
responsable des questions de santé au niveau international, la nécessité
d’une coopération internationale dans ce domaine est également men-
tionnée par la Charte dans ses articles 13, 55, 57 et 62. Aux termes de l’ar-
ticle 13:

«1. L’Assemblée générale provoque des études et fait des recom-
mandations en vue de:
b) développer la coopération internationale dans les domaines éco-
nomique, social, de la culture intellectuelle et de l’éducation, de
la santé publique...» (Les italiques sont de moi.)

L’article 55 dispose:

«En vue de créer les conditions de stabilité et de bien-être néces-
saires pour assurer entre les nations des relations pacifiques et ami-
cales fondées sur le respect du principe de l’égalité des droits des
peuples et de leur droit à disposer d’eux-mémes, les Nations Unies
favoriseront:

6) la solution des problèmes internationaux dans les domaines éco-
nomique, social, de la santé publique et autres problèmes con-
nexes...» (Les italiques sont de moi.)

L’article 57 stipule ce qui suit:

«1. Les diverses institutions spécialisées créées par accords inter-
gouvernementaux et pourvues, aux termes de leurs statuts, d’attri-
butions internationales étendues dans les domaines économique,

132
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 195

social, de la culture intellectuelle et de l'éducation, de la santé pu-
blique et autres domaines connexes, sont reliées à Organisation con-
formément aux dispositions de l’article 63.

2. Les institutions ainsi reliées à l'Organisation sont désignées ci-
après par l’expression «institutions spécialisées.» (Les italiques sont
de moi.)

L'article 62 est ainsi conçu:

«1. Le Conseil économique et social peut faire ou provoquer des
études et des rapports sur des questions internationales dans les
domaines économique, social, de la culture intellectuelle et de l’édu-
cation, de la santé publique et autres domaines connexes et peut
adresser des recommandations sur ces questions à l’Assemblée géné-
rale, aux Membres de l'Organisation et aux institutions spécialisées
intéressées.» (Les italiques sont de moi.)

En d’autres termes, l’Assemblée générale a compétence, d’une manière
générale, pour les questions relatives à la santé mais l'OMS reçoit une
mission spéciale à l’égard de ces questions en vertu de sa Constitution.

Selon cette Constitution, «la possession du meilleur état de santé qu’il
est capable d’atteindre constitue l’un des droits fondamentaux de tout
être humain» et «la santé de tous les peuples est une condition fonda-
mentale de la paix du monde et de la sécurité». De la même manière le
but primordial de l'Organisation des Nations Unies est de «maintenir la
paix et la sécurité internationales». Il est donc facile de constater que,
même si le Conseil de sécurité et, à un moindre degré, l’Assemblée géné-
rale jouent un rôle prééminent dans le maintien de la paix et de la sécurité
internationales, on a envisagé une coopération technique avec les insti-
tutions spécialisées pour parvenir à cet objectif commun. Il n’était pas,
semble-t-il, dans les intentions des auteurs de la Charte de confier le do-
maine de la paix et de la sécurité exclusivement à ces organes, du fait
qu’ils y jouent un rôle prééminent, au point d'empêcher une coopération
technique avec d'autres organismes éventuellement chargés de s’acquit-
ter de leurs fonctions — spécialement dans une situation d’urgence comme
celle que créerait l’utilisation d’armes nucléaires. En outre, on peut noter
que, parmi les fonctions de POMS énumérées à l’article 2 de sa Constitu-
tion, se trouvent les suivantes:

«a) agir en tant qu’autorité directrice et coordonnatrice, dans le do-
maine de la santé, des travaux ayant un caractère international;
d) fournir l'assistance technique appropriée et, dans les cas
d'urgence, l’aide nécessaire, à la requête des gouvernements ou
sur leur acceptation;
f) établir et entretenir tels services administratifs et techniques
jugés nécessaires, y compris des services d’épidémiologie et de
statistique;

133
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 196

g) stimuler et faire progresser l’action tendant à la suppression des
maladies épidémiques, endémiques et autres.»

En réalité l'OMS a compétence pour traiter de tout ce que l’on peut
concevoir dans le domaine de la santé et, vu les fonctions qu’elle remplit
du fait qu’elle est l’institution spécialisée chargée des questions de santé
sur le plan international, il serait tout naturel que les conséquences sani-
taires de l’emploi d’armes nucléaires entrent dans le cadre de son activité.
Dans une situation de ce genre, on demanderait à l'Organisation et l’on
attendrait d’elle qu’elle dirige et coordonne l’assistance médicale et sani-
taire au niveau international et qu’elle fournisse des conseils techniques,
par exemple sur la maniére d’atténuer les effets du rayonnement, tant
immédiatement qu’à moyen et à long terme. Mention a déjà été faite de
l'épidémie de grippe qui a sévi après la première guerre mondiale et du
fait que, la communauté ayant été surprise sans préparation, l'épidémie
avait causé la mort de vingt millions de personnes, soit plus que la guerre
elle-méme. L’OMS est l’organisme vers lequel les gouvernements se tour-
neraient pour obtenir des conseils si une telle éventualité se produisait en
raison de l’utilisation d’armes nucléaires.

L’Organisation des Nations Unies a envisagé une telle éventualité dans
sa résolution 47/168, dans laquelle elle s’est dite préoccupée par les souf-
frances des victimes de catastrophes et de situations d’urgence (ce qui
serait le cas a la suite d’explosions nucléaires), les pertes en vies hu-
maines, les flux de réfugiés, les déplacements massifs de populations et
les destructions matérielles; elle s’est dite aussi consciente qu’il fallait ren-
forcer encore et rendre plus efficaces les efforts collectifs déployés par
la communauté internationale et a décidé la création du département des
affaires humanitaires chargé de fournir une assistance humanitaire sur le
plan international lorsque des catastrophes se produisent.

Dans ladite résolution, l’Assemblée s’est dite profondément préoc-
cupée par l’ampleur et les effets désastreux des catastrophes et des situa-
tions d’urgence qui appellent notamment une coopération internationale
accrue pour atténuer les souffrances de leurs victimes. Pour accélérer les
processus de relèvement et de reconstruction, l’Assemblée a souligné la
nécessité d’une réaction adéquate, coordonnée et prompte de la commu-
nauté internationale aux catastrophes et aux situations d’urgence. Notant
le nombre et la complexité croissants des catastrophes et des situations
d'urgence qui requièrent une aide humanitaire, elle a établi un comité
permanent interorganisations pour assurer une meilleure préparation
ainsi qu'une réaction rapide et cohérente aux catastrophes naturelles et
autres situations d'urgence, en particulier aux situations d’urgence néces-
sitant un apport de vivres, de médicaments, d’abris et de soins de santé.
L'OMS est l’une des organisations qui ont été invitées à participer à ce
comité.

Dans cette résolution, l’Assemblée générale prie ensuite le Secrétaire
général de lui rendre compte des moyens d'améliorer encore la capacité
de Organisation en matière de prévention des catastrophes naturelles et

134
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 197

autres situations d’urgence et en matière de planification préalable dans
ce domaine, s'agissant, en particulier, des situations d’urgence nécessitant
un apport de vivres, de médicaments, d’abris et de soins de santé, comme
le prévoit sa résolution 46/182.

A cet égard également, le Secrétaire général a signalé, dans son rapport
sur l’aide humanitaire et les secours en cas de catastrophe, un fait nou-
veau important pour l’action humanitaire de l'ONU, à savoir que le
Conseil de sécurité y joue un rôle plus actif, qu’il a attribué à Paide huma-
nitaire un rang élevé de priorité et qu’il a mis au point un certain nombre
de modalités à cette fin (A/47/595).

Cela étant, si, pour des raisons d’efficacité et de coordination et pour
éviter les doubles emplois, il convient de respecter le principe de «spécia-
lité» qui régit les organisations internationales, il est erroné à mon sens
d’en donner une interprétation exagérément étroite et restrictive lorsqu’il
s'applique aux questions de santé et aux affaires humanitaires. Il a été
établi que lutilisation d’armes nucléaires provoquerait une situation
d'urgence entraînant d’immenses souffrances pour les victimes, des pertes
en vies humaines, des flux de réfugiés, des déplacements massifs de popu-
lations et la dégradation de l’environnement. Pour y faire face, on aura
besoin non seulement de l’action de l'OMS mais aussi de l’intervention
d’autres organismes techniques, l’objectif commun étant de protéger les
hommes et de sauver des vies. Cette coopération ne saurait être consi-
dérée comme empiétant sur la compétence d’autres organes ou institu-
tions du système des Nations Unies, or l'affaire dont la Cour est saisie
concerne les effets de l’utilisation d’armes nucléaires sur la santé et l’envi-
ronnement, questions qui relèvent du domaine de OMS et requièrent ce
genre de coopération si l’on veut agir efficacement. Quoi qu'il en soit,
POMS est la seule institution spécialisée à laquelle est confiée l'étude de la
santé publique. Si l’on interprétait trop étroitement le cadre de son acti-
vité, on pourrait considérer que, eu égard à cette activité, c’est le Conseil
de sécurité lui-même qui empiète sur le domaine de la santé et des affaires
humanitaires. On ne peut par conséquent soutenir que la demande d’avis
a violé le principe de «spécialité», violation qui semble avoir aussi inspiré
son rejet.

Ii ne faudrait cependant pas considérer que l’on a, dans ce qui précède,
reconnu tacitement comme exacte l’opinion émise par la Cour, à savoir
que la question posée par l'OMS transgresse la règle de la spécialité, que
la demande d’avis elle-même constitue un empiétement sur la compétence
d’autres organes des Nations Unies et que l'Organisation outrepasse
même les pouvoirs implicites dont la Cour a reconnu qu'ils pouvaient
être exercés par les organisations internationales pour des raisons d’effi-
cacité, la conséquence nécessaire étant que l'OMS aurait pu user de ces
pouvoirs et saisir la Cour, à condition de ne pas agir ultra vires. Bien au
contraire le passage en question vise à démontrer que, dans une situation
d'urgence résultant de l’emploi d’armes nucléaires, les organismes tech-
niques des Nations Unies auraient à faire un effort de coopération; si l’on
interprétait trop étroitement la notion de «cadre d'activité» des orga-

135
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 198

nismes techniques comme l'OMS, cela limiterait inutilement et finalement
réduirait à rien leur efficacité.

Je suis d’accord avec la Cour pour admettre que, étant donné les exi-
gences de la vie internationale, les organisations internationales peuvent
exercer des pouvoirs implicites qui ne soient pas en contradiction avec
leur acte constitutif et soient nécessaires à l'efficacité de leur action. Tou-
tefois la Cour n’est parvenue à la conclusion que l'OMS ne pouvait trai-
ter de la «licéité de l’utilisation des armes nucléaires», même sur la base
de ces pouvoirs implicites, que parce qu’elle a donné à la question posée
une interprétation qui, je Pai signalé, non seulement dénature — c’est le
moins qu’on puisse dire — l'intention à laquelle répond cette question
mais encore ne résiste pas à l’examen du droit et des faits. Tout d’abord,
les pouvoirs implicites étant ceux que l’on peut raisonnablement déduire
de la pratique et des fonctions de l’organe en cause ou, comme la Cour Pa
dit dans l’affaire de la Réparation des dommages subis au service des
Nations Unies, ces pouvoirs se limitant à ceux qui, s’ils ne sont pas
expressément énoncés dans le statut d’un organe «sont, par une consé-
quence nécessaire, conférés à cet organe en tant qu’essentiels à l’exercice
de ses fonctions» (C.I.J. Recueil 1949, p. 182), la question qui se pose est
de savoir si l’on peut considérer qu’en soumettant sa demande d’avis
l'OMS exerçait ses pouvoirs implicites, déduits de sa pratique et de ses
tâches et essentiels à ses fonctions. Il convient de chercher la réponse à la
fois dans la Constitution et dans la pratique de l'Organisation.

Comme il a déjà été indiqué, l'OMS a pour but «d’amener tous les
peuples au niveau de santé le plus élevé possible» et, afin d’atteindre ce
but, s’est vu assigner certaines fonctions mentionnées précédemment. En
outre, au cours des années, l’OMS s’est occupée, comme on l’a montré,
des effets de l’arme nucléaire sur la santé.

On a déjà noté et démontré que l’utilisation d’armes nucléaires dans un
conflit armé entraînerait une catastrophe créant une situation d’urgence
dans le domaine de la santé et de l’environnement. Cela étant, si pour
poser la question l'Organisation arguait de ses pouvoirs implicites, elle
serait d’après moi en droit de le faire car il s’agit pour elle d’obtenir des
conseils juridiques quant à l’exercice de ses fonctions et à la manière
d'atteindre ses objectifs — à savoir favoriser la santé de tous les peuples
— et aussi de vérifier si des Etats utilisant des armes nucléaires, avec les
conséquences que cela comporte pour la santé et l’environnement, viole-
raient leurs obligations au regard du droit international, y compris la
Constitution de POMS. En d’autres termes, l'OMS est, selon moi, habi-
litée à demander à la Cour de dire si les effets d’une certaine activité de la
part d’un Etat violeraient les obligations imposées à cet Etat par le droit
international, y compris la Constitution de l'OMS. La Cour a reconnu
cette situation lorsqu’elle a dit, dans l’affaire de la Réparation des dom-
mages subis au service des Nations Unies, que «les droits et devoirs d’une
entité telle que Organisation doivent dépendre des buts et des fonctions
de celle-ci, énoncés ou impliqués par son acte constitutif et développés

136
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 199

dans la pratique» (C.Z.J. Recueil 1949, p. 180). Antérieurement, la Cour
permanente avait fait observer, dans son avis consultatif sur les Décrets
de nationalité promulgués en Tunisie et au Maroc, que le point de savoir
si une certaine question relève ou ne relève pas uniquement de la compé-
tence d’un Etat est tout relatif et dépend du «développement des relations
internationales» (C.P.J.I. série B n° 4).

Dans l’affaire de la Namibie, la Cour a souligné que, lorsqu'elle inter-
prète un instrument, elle doit prendre en considération les transfor-
mations survenues au cours des années car son interprétation ne peut
manquer de tenir compte de l’évolution que le droit a ultérieurement
connue. La Cour a dit encore:

«De plus, tout instrument international doit être interprété et
appliqué dans le cadre de l’ensemble du système juridique en vigueur
au moment où l'interprétation a lieu» (Conséquences juridiques pour
les Etats de la présence continue de l'Afrique du Sud en Namibie
(Sud-Ouest africain) nonobstant la résolution 276 (1970) du Conseil
de sécurité, CI.J. Recueil 1971, p. 31).

La référence à l’affaire des Décrets de nationalité ne tend nullement à
suggérer que l'OMS soit un Etat, et moins encore un super-Etat, comme
la Cour l’a dit dans l’affaire de la Réparation des dommages; la référence
à l’affaire de la Namibie n’y tend pas davantage. Ce que l’on veut faire
valoir ici, c’est que, lorsque les deux Cours ont eu à interpréter des docu-
ments pertinents, elles ont pris en considération l’évolution du droit et
elles l’ont fait dans le cadre de l’ensemble du système juridique en vigueur
au moment où l'interprétation avait lieu.

Autrement dit, pour déterminer la compétence ou le domaine d’activité
de l'OMS par rapport à sa Constitution et en ce qui concerne les effets de
Putilisation des armes nucléaires sur la santé et l’environnement, on doit
tenir compte du rôle et de la pratique de l'Organisation dans des situa-
tions semblables à celles que créerait l’emploi d’engins nucléaires simi-
laires. La preuve en est que l'OMS étudie depuis de nombreuses années
les conséquences de l’utilisation des armes nucléaires sur la santé et qu’en
1984 et en 1987 elle a présenté des rapports détaillés concernant les effets
de la guerre nucléaire sur la santé et les services de santé. Plus récemment,
POrganisation s’est occupée des séquelles de l’accident de Tchernobyl, à
savoir l’explosion en 1986 d’une centrale nucléaire qui a fait de nombreux
morts et suscité de grandes craintes en raison des menaces de rayonne-
ment qu'elle provoquait. Immédiatement après l'accident, l'OMS, en col-
laboration avec le gouvernement du pays en cause, a pris de nombreuses
initiatives qui ont abouti à l’institution du Programme international sur les
effets sur la santé de l’accident de Tchernobyl (PIESAT). On a indiqué
que neuf millions de personnes au moins avaient été touchées, directement
ou indirectement, et que dans l’un des pays concernés les taux de morbi-
dité étaient supérieurs de trente pour cent pour les habitants de la région
contaminée et de plus de cinquante pour cent pour les personnes résidant
dans le voisinage immédiat du réacteur. Les cancers de la thyroïde étaient

137
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 200

environ deux cent quatre-vingt-cinq fois plus nombreux, les victimes
étant surtout des enfants, et la situation sanitaire générale de la popula-
tion habitant la région immédiatement touchée continuait à s’aggraver.
Dix ans après, OMS continue à surveiller ses répercussions sanitaires et
à s’efforcer d’atténuer par son aide les conséquences de cet accident
nucléaire sur la santé des personnes atteintes. Le PIESAT est doté d’un
large mandat, à savoir soutenir toute action qui tend à juguler les consé-
quences de l’accident sur le plan de la santé en apportant son aide aux
autorités sanitaires des pays touchés, spécialement dans les zones conta-
minées de façon importante par le rayonnement.

Bien que l'accident de Tchernobyl ne se soit pas produit au cours d’une
guerre, on peut y voir une analogie avec ce qui résulterait de l’utilisation
d’armes nucléaires dans un conflit car les effets sur la santé et l’environ-
nement sont semblables à ceux qu’auraient causés des armes nucléaires, à
ceci près que, dans une guerre nucléaire, ces effets seraient bien pires
encore et les conséquences bien plus graves. Néanmoins l’expérience que
cet accident a permis à OMS d'acquérir devrait se révéler utile et salu-
taire si le pire devait jamais arriver. La pratique offre donc suffisamment
d'éléments sur le rôle que jouerait l'OMS dans un conflit où l’arme
nucléaire serait utilisée pour que l’intérêt juridique de l’Organisation s’en
trouve justifié et qu’il apparaisse clairement qu’en posant la question elle
exerce légitimement ses pouvoirs implicites.

Je me suis efforcé jusqu'ici de démontrer pourquoi le raisonnement
suivi par la Cour pour aboutir à sa conclusion n’est pas persuasif et n’est
pas défendable. Il est plus regrettable encore que la Cour, ayant jugé que
POMS était en droit de soumettre sa demande et que la question était
légale, se soit interdit d’y répondre en arguant du défaut de compétence
alors qu’en fait, si elle s’en était tenue à sa jurisprudence et si elle avait
tenu compte comme il convient des fonctions et de la pratique de l’Orga-
nisation, elle aurait sans l’ombre d’un doute constaté qu’elle avait qualité
pour répondre à la question.

Pour examiner une demande d’avis consultatif et éviter ce qui pourrait
passer pour une tentative visant à écarter une question controversée et
difficile sous prétexte d’un défaut de compétence, la Cour s’est efforcée de
«rechercher quelles sont véritablement les questions juridiques que sou-
lèvent les demandes formulées dans une requête» ({nterprétation de
l'accord du 25 mars 1951 entre l'OMS et l'Egypte, CLS. Recueil 1980,
p.88) et, chaque fois qu’elle l’a jugé nécessaire, elle a défini ou réinterprété
la question posée afin de trouver et de fournir une réponse à ce qu’il y
avait de crucial dans la demande. Dans l’affaire de l’Admissibilité de
l'audition de pétitionnaires par le Comité du Sud-Ouest africain, sir
Hersch Lauterpacht s’est exprimé en ces termes:

«[la Cour] jouit d’une latitude considérable pour interpréter la ques-
tion qu’on lui pose, ou pour formuler sa réponse de manière à rendre
son rôle consultatif utile et effectif. …

Sans aucun doute, il est souhaitable que, par une concision exa-

138
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 201

gérée, la demande d’avis consultatif n’oblige pas la Cour à sortir des
limites de la question telle qu’elle est formulée ... L'absence du degré
nécessaire de précision ou de détail dans l’énoncé de la requête ne
dispense pourtant pas la Cour du devoir de répondre de façon utile
et exacte, conformément au véritable but de sa fonction consulta-
tive.» (CLJ. Recueil 1956, p. 37-38.)

La question posée à la Cour est de savoir si,

«compte tenu des effets des armes nucléaires sur la santé et l’envi-
ronnement, leur utilisation par un Etat au cours d’une guerre ou
d’un autre conflit armé constituerait ... une violation de ses obliga-
tions au regard du droit international, y compris la Constitution de
POMS».

Non seulement, nous l’avons vu, la Cour a interprété la question comme
si elle concernait, en tant que telle, «la licéité même de l’utilisation par un
Etat d’armes nucléaires dans un conflit armé» — interprétation qui s’est
révélée des plus malheureuses et qui a servi de base aux conclusions aux-
quelles la Cour est parvenue —, mais encore cette interprétation a permis
a la Cour de décider d’entendre, pendant les mémes audiences publiques,
les exposés oraux relatifs à la demande d’avis consultatif sollicité par
l'Assemblée générale des Nations Unies sur le point de savoir s’il est
«permis en droit international de recourir à la. menace ou à l’emploi
d'armes nucléaires en toute circonstance», question qui, d’après la Cour,
devait l’amener à se prononcer sur la licéité ou l’illicéité de la menace ou
de l'emploi d’armes nucléaires.

Indépendamment du fait que les deux questions sont soumises l’une
par un organe et l’autre par une institution spécialisée des Nations Unies,
doté chacun de fonctions essentiellement différentes, ces questions ne
sont pas identiques, même si elles offrent des similitudes. En outre, bien
qu'un but différent ait été assigné à chacune d’elles, la Cour ne les a pas
moins interprétées de telle manière qu’elle leur a conféré un sens presque
identique. C’est cette interprétation — qui a restreint le sens de la ques-
tion posée par l'OMS et en a fait une question sur la licéité même de l’uti-
lisation des armes nucléaires, comme dans le cas de la question émanant
de l’Assemblée générale —, qui a amené la Cour à conclure que la
demande d’avis consultatif présentée par l'OMS ne portait pas sur une
question qui se posait dans le cadre de l’activité de cette organisation et
qu’une condition essentielle pour fonder sa compétence en l'espèce faisait
défaut. L'interprétation ainsi donnée à la question de POMS non seule-
ment était fondamentalement erronée mais encore s’est révélée fatale à la
requête de l'Organisation.

La question soumise par l'OMS ne concerne pas en soi l’illicéité de
Putilisation d’armes nucléaires. Il ne s’agit pas de savoir si la menace ou
l'utilisation d’armes nucléaires serait en soi une violation de l’article 2,
paragraphe 4, de la Charte qui interdit le recours a la force dans les rela-
tions internationales; la question n’est pas formulée non plus par rapport

139
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 202

à l’article 11 de la Charte qui concerne le maintien de la paix, y compris
les principes régissant le désarmement et la réglementation des arme-
ments, et elle ne vise pas au premier chef à rechercher si un Etat violerait
les obligations que lui impose l’article 39 de la Charte eu égard à une
menace contre la paix, à une rupture de la paix ou à un acte d’agression.
Or c’est essentiellement dans ce contexte que la Cour a envisagé la ques-
tion et c’est pourquoi l’avis consultatif est riche en références à la licéité
ou à l’illicéité de telles armes. Qwil me soit permis de rappeler certaines
de ces références: lorsqu'elle définit le domaine d’activité ou le champ de
compétence de l'OMS, la Cour aboutit à la conclusion qu’aucune des
fonctions assignées à l'Organisation par l’article 2 de sa Constitution ne
vise expressément la licéité d'une quelconque activité dangereuse pour la
santé et qu'aucune de ces fonctions n’y est rendue tributaire de la licéité
des situations qui lui imposent d’agir. En interprétant la question, la
Cour dit qu’elle porte non sur les effets de l’utilisation d’armes nucléaires
sur la santé et l’environnement mais sur la licéité de l’utilisation de telles
armes et elle conclut que la compétence de POMS pour traiter de ces
effets n’est pas tributaire de la licéité des actes qui les produisent. Au para-
graphe 22, la Cour déclare: «En particulier, la licéité ou l’illicéité de l’uti-
lisation d'armes nucléaires ne conditionne en rien les mesures spécifiques,
de nature sanitaire ou autre ... qui pourraient s'imposer», ou encore:
«Que des armes nucléaires soient utilisées licitement ou illicitement, leurs
effets sur la santé seraient identiques» (les italiques sont de moi), Dans
un autre passage du même paragraphe, la Cour précise que, s’il est vrai-
semblable que l’utilisation d'armes nucléaires pourrait porter gravement
atteinte à la capacité matérielle de l'OMS, il n’en reste pas moins que la
question de la licéité ou de l’illicéité de l'emploi de ces armes serait sans
pertinence à cet égard. À propos du principe de «spécialité», la Cour
indique au paragraphe 25 que reconnaître à ?OMS la compétence de
traiter de la licéité de l’utilisation des armes nucléaires — même compte
tenu de l'effet de ces armes sur la santé et l’environnement — équivau-
drait à ignorer le principe de «spécialité». On voit donc que, selon l’inter-
prétation de la Cour, la question à résoudre est de savoir si le recours à
des armes nucléaires serait en soi licite ou illicite alors que la vraie ques-
tion est de savoir si le recours à des armes nucléaires mettrait en jeu ou
violerait les obligations des Etats relatives à la santé et à l’environnement.
En d’autres termes, même si la violation de l’obligation a pour cause l’uti-
lisation d’armes nucléaires, la question posée par l'OMS concerne les
conséquences de cette utilisation pour la santé et l’environnement. La
Cour elle-même a reconnu que c’était là une interprétation possible de la
question quand elle a dit, au paragraphe 21 de son avis consultatif:

«Interprétées suivant leur sens ordinaire, dans leur contexte et à
la lumière de l’objet et du but de la Constitution de POMS, ainsi que
de la pratique suivie par l'Organisation, les dispositions de l’article 2
peuvent être lues comme habilitant l'Organisation à traiter des effets
sur la santé de l’utilisation d’armes nucléaires, ou de toute autre acti-

140
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 203

vité dangereuse, et à prendre des mesures préventives destinées à
protéger la santé des populations au cas où de telles armes seraient
utilisées ou de telles activités menées.»

Mais au lieu d'adopter cette interprétation, la Cour en a choisi une autre
qui lui permettait de ne pas se prononcer sous prétexte d’un défaut de
compétence. -

Puisque selon moi la requête de l'OMS ne concerne ni la licéité ni Pilli-
céité en soi des armes nucléaires — contrairement à l'interprétation de la
Cour — je m’efforcerai maintenant d'interpréter la question de manière à
en faire ressortir la véritable intention, établissant ainsi qu’elle entre dans
le cadre de l’activité et des fonctions de l’Organisation.

En premier lieu et comme je l’ai mentionné précédemment, la Cour
a, dans l’exercice de sa compétence consultative, interprété ou reformulé
des demandes d’avis à la fois pour cerner l’objet de la question et pour
pouvoir donner une réponse pratique et utile. Ce faisant, la Cour a dû
prendre plusieurs facteurs en considération, entre autres les circonstances
dans lesquelles la demande avait été présentée, les termes de la résolution
qui la contenait, les débats dont elle avait fait l’objet avant son adoption
par l’organe requérant et les divergences entre les différentes versions du
texte. Lorsque la Cour a reformulé ou réinterprété une question, il semble
qu’elle se soit préoccupée de lui donner un sens qui mette en relief le pro-
blème posé compte tenu des circonstances portées à sa connaissance dans
le cadre de sa fonction judiciaire. Chaque fois qu’elle a procédé de la
sorte, la Cour a invariablement adopté une interprétation moins restric-
tive de la question après s’être efforcée de déterminer l'intention véritable
à laquelle elle répondait ou les problèmes critiques en jeu ou bien elle a
interprété la question de façon qu’elle coincide avec le vœu de l’organe
requérant (Ville libre de Dantzig et OIT, C.P.J.I. série C n° 18 (II),
p. 145-146, p. 192-193).

En d’autres termes — et on l’a souligné plus haut — il était loisible à la
Cour, vu importance des problèmes soulevés par la demande d’avis, de
reformuler la question de façon qu’elle s’applique à toute la matière au
sujet de laquelle l'OMS voulait un avis juridique autorisé. La Cour n’en
a pas moins décidé de suivre une autre méthode, bien que les faits ne fus-
sent en l’espèce ni contestés ni douteux.

Certes la résolution par laquelle l’avis consultatif est demandé n’est pas
un traité mais on peut s’inspirer pour son interprétation, comme la majo-
rité de la Cour l’a fait, des dispositions pertinentes de la convention de
Vienne de 1969 sur le droit des traités pour établir que la question for-
mulée dans la résolution relève de la compétence ou du domaine d’acti-
vité de l'Organisation tel que définis par sa Constitution.

L'article 31 de la convention dispose:

«1. Un traité doit être interprété de bonne foi suivant le sens ordi-
naire à attribuer aux termes du traité dans leur contexte et à la
lumière de son objet et de son but.

141
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 204

2. Aux fins de linterprétation d’un traité, le contexte comprend,
outre le texte, préambule et annexes inclus:

3. Il sera tenu compte, en même temps que du contexte:
b) de toute pratique ultérieurement suivie dans l'application du
traité par laquelle est établi l’accord des parties à l’égard de
Pinterprétation du traité».

L’article 32 précise que

«II peut être fait appel à des moyens complémentaires d’interpré-
tation, et notamment aux travaux préparatoires et aux circonstances
dans lesquelles le traité a été conclu, en vue, soit de confirmer le sens
résultant de l’application de l’article 31, soit de déterminer le sens
lorsque l’interprétation donnée conformément à l’article 31:

a) laisse le sens ambigu ou obscur; ou
b) conduit à un résultat qui est manifestement absurde ou déraison-
nable.»

Ces articles consacrent donc les différentes manières d’envisager l’inter-
prétation des traités, qu’il s’agisse de la méthode textuelle, de la méthode
téléologique ou du recours à lintention des parties. L'article 31 stipule
que, pour l'interprétation d’un traité, on doit attribuer aux termes de
celui-ci le sens ordinaire et que le contexte dont on doit tenir compte
comprend le préambule. On peut aussi prendre en considération la pra-
tique ultérieurement suivie dans l’application du traité par laquelle est
établi l'accord des parties à l’égard de l'interprétation ou du sens du
traité.

Pour interpréter la Charte des Nations Unies, la Cour s’est fréquemment
référée dans sa jurisprudence à la pratique ultérieure de l'Organisation
(Conditions de l'admission d'un Etat comme Membre des Nations Unies
(article 4 de la Charte), avis consultatif, 1948, CL TJ. Recueil 1947-1948,
p. 57; Compétence de l’Assemblée générale pour l'admission d'un Etat
Etat aux Nations Unies, avis consultatif, C.J. Recueil 1950, p. 4; Certaines dé-
penses des Nations Unies (article 17, paragraphe 2, de la Charte), avis consul-
tatif, CLJ. Recueil 1962, p. 151). En outre lorsque l'interprétation d’un
traité lui aurait semblé conduire à un résultat manifestement absurde ou
déraisonnable compte tenu de l’objet et du but du traité, la Cour a inter-
prété la Charte comme conférant des pouvoirs implicites permettant à l’ins-
titution en cause d’agir de façon efficace. Dans l’affaire concernant Cer-
taines dépenses des Nations Unies, la Cour était priée de donner un avis sur
la question de savoir si les dépenses autorisées par les résolutions de l’As-
semblée générale relatives aux opérations de maintien de la paix et comp-
tabilisées séparément étaient des «dépenses de l'Organisation» au sens de
Particle 17, paragraphe 2, de la Charte des Nations Unies. On a objecté
qu'en vertu de l’article 65, paragraphe 2, de son Statut la Cour ne pouvait

142
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 205

répondre qu’à une requête formulant en termes précis la question sur
laquelle l’avis de la Cour est demandé et qu’en l’espèce on ne pouvait
répondre à la question posée qu'après avoir examiné si les dépenses
avaient été contractées conformément aux dispositions de la Charte en
général, cet examen devant être fait avant que l’on puisse se prononcer
sur le point de savoir si ces dépenses étaient conformes à Particle 17, para-
graphe 2. La Cour a rejeté ces objections en faisant valoir que l’Assem-
blée générale avait refusé de demander à la Cour un avis sur le point de
savoir si ces dépenses avaient été décidées conformément aux dispositions
de la Charte et que la Cour pouvait répondre à la question posée en inter-
prétant l’article 17, paragraphe 2, dans le cadre de l’ensemble de la
Charte. Elle a dit:

«lorsque l'Organisation prend des mesures dont on peut dire à juste
titre qu’elles sont appropriées à l’accomplissement des buts déclarés
des Nations Unies, il est à présumer que cette action ne dépasse pas
les pouvoirs de l'Organisation» (C.L.J. Recueil 1962, p. 168).

C’est également une règle d'interprétation qu’un traité ne doit pas être
interprété restrictivement si cette interprétation doit être contraire au
texte du traité lui-même.

La résolution WHA46.40 a appelé l’attention sur les effets de l’utilisa-
tion d’armes nucléaires sur la santé et l’environnement ainsi que sur ses
conséquences à long terme. Elle note aussi qu’il a été établi qu'aucun ser-
vice de santé au monde n'était capable d’améliorer de manière significa-
tive une situation résultant de l’utilisation ne serait-ce que d’une seule
arme nucléaire. Elle note en outre la préoccupation des milieux de la
santé partout dans le monde devant la menace que constituent les armes
nucléaires pour la santé et l’environnement ainsi que le rôle de POMS
qui, étant l'institution chargée de traiter de la santé publique sur le plan
international, aurait à prendre des mesures visant à la prévention pri-
maire des risques pour la santé qui découleraient de l’utilisation d'armes nu-
cléaires. La résolution demande que l’on précise comment la question
des effets de l’utilisation d’armes nucléaires est envisagée au regard du
droit international — ce sur quoi des vues très divergentes ont été émises
par les Etats membres au cours des quarante-huit dernières années.

D'après la documentation fournie à la Cour et comme on l’a noté
précédemment, l'explosion d’une seule arme nucléaire, intentionnelle
ou accidentelle, au-dessus d’une grande ville comme Boston, aux Etats-
Unis d’Amérique (population de 2 844000 habitants), entrainerait, selon
le United States Arms Control and Disarmement Agency (office des
Etats-Unis pour la réglementation des armements et le désarmement),
695000 décès immédiats et 735000 blessés. Sur les 5186 médecins, la
moitié (2593) serait en mesure de soigner les blessés, ce qui ferait quelque
284 blessés pour chaque médecin disponible. Sur les 48 hôpitaux pour
cas d’urgence disposant de 12816 lits — hôpitaux qui sont surtout situés
dans la zone urbaine visée — 38 seraient détruits ou très endommagés.
Ainsi 83 % des lits d'hôpital seraient anéantis, ce qui laisserait 2135 lits

143
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 206

pour soigner 735 000 blessés graves. Il est manifeste que, vu le nombre de
personnes nécessitant un traitement médical, les ressources et les services
médicaux du pays tout entier seraient submergés. S'il s'agissait de véri-
tables hostilités, l'attaque ne se limiterait pas à une seule ville.

Une attaque nucléaire massive dirigée contre le Royaume-Uni tuerait
ou blesserait la moitié de la population et quatre-vingt-dix-sept pour cent des
Londoniens. Non seulement les hôpitaux, les médecins, les infirmières, les
autres professionnels et techniciens de la santé seraient trop peu nom-
breux mais encore les antibiotiques, les injections parentérales, les panse-
ments, le matériel chirurgical et tous les éléments d’une technologie médi-
cale sophistiquée feraient défaut. Les problèmes auxquels le personnel
sanitaire aurait à faire face seraient immenses. Non seulement il manque-
rait de presque tout ce qui est nécessaire pour soigner, mais encore il
devrait extraire les blessés des décombres des bâtiments démolis, les
transporter dans des rues encombrées de débris, obstruées par des incen-
dies, contaminées par la radioactivité, il ne disposerait que de peu de
moyens de transport, si tant est qu’il en reste, et il devrait se passer d’élec-
tricité et de carburant, tout en s’inquiétant pour ses proches et pour lui-
même. Si un plus grand nombre d’engins devait exploser pendant une
guerre, cela aurait des conséquences globales et entraînerait non seule-
ment des blessures d’ordre médical à court ou à moyen terme mais aussi
des effets graves sur l’environnement, la désorganisation des transports
et de l’acheminement des vivres, du carburant et des fournitures médi-
cales de base, débouchant éventuellement sur des famines au niveau mon-
dial. On a signalé aussi à la Cour que, selon des études plus récentes, le
nombre des victimes atteindrait plus vraisemblablement le milliard ou
davantage et l’on a mis en doute que l’espèce humaine puisse même sur-
vivre sur la Terre.

Selon sa Constitution, l'OMS a pour fonctions de recueillir et de dif-
fuser les renseignements concernant les maladies épidémiques, traiter de
situations d'urgence nées de l’état de guerre, mettre en œuvre des pro-
grammes de secours et de grands programmes internationaux dans le
domaine de la santé publique, prendre des mesures sanitaires et de qua-
rantaine pour éviter les épidémies faisant suite à l’état de guerre, aider à
la reconstruction des services nationaux de santé publique touchés par la
guerre et, d’une manière générale, prendre toute mesure nécessaire pour
atteindre le but assigné à l'Organisation. I] semblerait que ces fonctions
placent les conséquences de l’arme nucléaire sur la santé et l’environne-
ment dans le cadre de l’activité ou de la compétence de l'OMS.

En outre, si l’on considère la pratique passée de POMS, on constate
que l'Organisation se préoccupe depuis de nombreuses années des effets
sur la santé des armes de destruction massive en général et des armes
nucléaires en particulier. Cette pratique, acceptée par tous les Etats inté-
ressés, fournit une preuve majeure et sûre qui peut être utilisée pour inter-
préter la résolution WHA46.40 eu égard à la Constitution de l’Organisa-
tion. Depuis les années soixante, l'OMS coopére avec l'ONU au sujet de
l’interdiction des armes chimiques et biologiques et a présenté des rap-

144
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 207

ports relatifs aux effets de ces armes sur la santé. A partir de la résolu-
tion WHA34.38 et sur la base de cette dernière, le Directeur général de
OMS a institué en 1983 une commission internationale d'experts qui a
remis un rapport sur les effets de la guerre nucléaire sur la santé et les
services de santé. L'Assemblée de l'Organisation a approuvé les conclu-
sions de la commission par sa résolution WHA36.28 et recommandé la
poursuite des travaux. C’est cette recommandation qui est à l’origine du
rapport de 1987 intitulé Effets de la guerre nucléaire sur la santé et les ser-
vices de santé.

Si des controverses ont marqué le débat qui a abouti à l'adoption de la
résolution WHA46.40, nul n’a nié que la question des effets des armes
nucléaires sur la santé relevait de l'OMS. Certes de tels débats ne lient pas
la Cour mais, par le passé, lorsque la Cour a voulu interpréter certaines
questions et connaître les problèmes réellement en jeu, elle a pris en
considération les débats qui s'étaient déroulés au sein de l’organe auteur
de la résolution qui contenait la question. Sur ce point encore, la Cour
n’a pas jugé bon de suivre sa pratique. Comme on l’a déjà mentionné,
l’article 31 de la convention sur le droit des traités présuppose que,
s'agissant d'interpréter un traité, on peut se référer à la pratique ulté-
rieure pour établir l'accord des parties à l'égard de l'interprétation du
traité. Si l’on tient compte de ce qui précède, le fait que la Cour ait estimé
que la question n’entrait pas dans le cadre de l’activité ou de la compé-
tence de l'Organisation tend à indiquer que la Cour n’a évalué de façon
réaliste ni la documentation qui lui était soumise ni la pratique de l’Orga-
nisation afin de se mettre en mesure de fournir une réponse utile à la
question posée.

Il reste maintenant à déterminer si, eu égard à ses effets sur la santé et
lenvironnement, l’utilisation d’armes nucléaires violerait les obligations
assumées par les Etats ou, en d’autres termes, à déterminer quels prin-
cipes s’appliqueraient éventuellement à la question. A ce sujet, il faut
d’abord souligner ceci: un principe de droit international veut que les
Etats soient liés par les obligations qu’ils ont acceptées et que leur
conduite ou leur activité soit conforme à ces obligations. En vertu de la
Charte des Nations Unies, on doit respecter les obligations découlant des
traités ou d’autres sources de droit. L'article 26 de la convention de
Vienne sur le droit des traités dispose que tout traité en vigueur lie les
parties et doit être exécuté par elles de bonne foi. Cette exigence figure
également dans la déclaration relative aux principes du droit internatio-
nal touchant les relations amicales et la coopération entre les Etats
conformément à la Charte des Nations Unies (résolution 2625 (XXV) de
l'Assemblée générale, 1970) où il est dit que chaque Etat a le devoir de
remplir de bonne foi les obligations qu’il a assumées

a) conformément à la Charte des Nations Unies;
b) en vertu des principes et règles généralement reconnus du droit inter-
national ;

145
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 208

c) en vertu d’accords internationaux conformes aux principes et règles
généralement reconnus du droit international.

Le principe selon lequel les obligations doivent être remplies de bonne
foi exige des Etats non seulement qu’ils mettent à exécution les obliga-
tions qu’ils ont assumées mais aussi qu’ils s’abstiennent de commettre des
actes qui pourraient faire échec à ces obligations.

De telles obligations peuvent découler de traités, de règles du droit
international coutumier et de principes généraux du droit international.
L’inexécution ou la violation de ces obligations entraîne une responsabi-
lité sur le plan international. Celle-ci revêt une importance plus grande
encore lorsqu'il s’agit d'obligations nées du droit des conflits armés et
plus particulièrement du droit international humanitaire dont le but prin-
cipal est de protéger les êtres humains en temps de guerre et d’atténuer
leurs souffrances physiques et psychologiques. En conséquence, les Etats
belligérants ont le devoir de respecter le principe d’humanité en période
de guerre.

La question posée par l'OMS met donc en jeu aussi la responsabilité
des Etats, autrement dit le point de savoir si, en faisant exploser une arme
nucléaire pendant une guerre ou un conflit armé, un Etat violerait les
obligations juridiques qu’il a assumées au regard du droit international,
en raison des effets de cette explosion sur la santé des hommes et l’envi-
ronnement naturel. Ces obligations peuvent résulter de la violation d’un
traité ou d’un devoir juridique. Elles peuvent découler aussi de la com-
mission d’un acte illégal ou d’une activité liée à l’emploi d’armes inter-
dites dans un conflit armé. Dans l’affaire du Détroit de Corfou, la Cour a
jugé que le fait que lAlbanie avait mouillé des mines dans ses eaux ter-
ritoriales et n’avait pas averti la navigation du danger entrainait des
conséquences dont elle était responsable. La Cour a dit:

«Ces graves omissions engagent la responsabilité internationale de
VAlbanie.

En conséquence, la Cour est arrivée à la conclusion que l’Albanie
est responsable, selon le droit international, des explosions qui ont
eu lieu le 22 octobre 1946 dans les eaux albanaises, et des dommages
et pertes humaines qui en suivirent...» (C.I.J. Recueil 1949, p. 23; les
italiques sont de moi.)

En conséquence, la tâche judiciaire de la Cour aurait dû être de déga-
ger et d’appliquer le droit international, y compris la Constitution de
POMS, relatif à la question posée, de préciser les obligations éventuelle-
ment imposées par ces règles et sur la base de la documentation qui lui
était fournie, puis de dire si, en raison de ses effets sur la santé et l’envi-
ronnement, l’utilisation d’armes nucléaires au cours d’une guerre ou d’un
autre conflit armé constituerait une violation de ces obligations. Telle
avait été la pratique tant de la Cour actuelle que de sa devancière dans
lPexercice de leur compétence consultative. Les deux Cours ont «réguliè-
rement procédé à de simples constatations de faits sur la base de la docu-

146
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 209

mentation qui leur était fournie» (Rosenne, Law and Practice of the
International Court, 2° éd. revisée, p. 701) ou sur la base de témoignages.
En ce qui concerne l’enquête sur les faits, la Cour permanente a estimé,
dans l'affaire du Statut de la Carélie orientale (C.P.J.I. série B n° 5,
p. 28), que, si les faits sur lesquels l’avis de la Cour était demandé
n'étaient pas controversés et n’appelaient pas de sa part de vérification,
elle serait disposée à les prendre en considération. Cette attitude a été
confirmée dans l’affaire de la Namibie où la Cour actuelle a dit:

«Selon la Cour, ce n’est pas parce que la question posée met en
Jeu des faits qu’elle perd le caractère de «question juridique» au sens
de l’article 96 de la Charte. On ne saurait considérer que cette dis-
position oppose les questions de droit aux points de fait. Pour être à
même de se prononcer sur des questions juridiques, un tribunal doit
normalement avoir connaissance des faits correspondants, les prendre
en considération et, le cas échéant, statuer à leur sujet. Les limites
que le Gouvernement sud-africain prétend assigner aux pouvoirs de
la Cour n’ont de fondement ni dans la Charte ni dans le Statut.»
(Conséquences juridiques pour les Etats de la présence continue de
l'Afrique du Sud en Namibie (Sud-Ouest africain) nonobstant la
résolution 276 (1970) du Conseil de sécurité, C.IJ. Recueil 1971,
p. 27; les italiques sont de moi.)

Conformément à l’article 38 de son Statut, la Cour doit, pour régler un
différend, appliquer les conventions internationales, soit générales, soit
spéciales, établissant des règles expressément reconnues par les Etats; la
coutume internationale comme preuve d’une pratique générale, acceptée
comme étant le droit; les principes généraux de droit reconnus par les
nations civilisées ; les décisions judiciaires et la doctrine des publicistes les
plus qualifiés.

Mais avant d'essayer de préciser le droit applicable, et puisque ce droit
s’appliquera aux effets des armes nucléaires, il convient de rappeler com-
ment est définie l’arme nucléaire de façon à replacer le droit en question
dans le contexte approprié. Les accords de Paris de 1954 définissent les
armes nucléaires comme celles qui, par explosion ou procédé analogue,
sont capables de causer des destructions massives, des dommages géné-
ralisés ou un empoisonnement massif. Selon le traité de Tlatelolco de
1967 sur linterdiction des armes nucléaires en Amérique latine, l’arme
nucléaire «est définie comme tout dispositif susceptible de libérer de
l’énergie nucléaire de manière non contrôlée et qui possède un ensemble
de caractéristiques propres à l'emploi a des fins belliqueuses». Ainsi, les
armes nucléaires, tout comme les armes biologiques et chimiques, sont
considérées comme des armes de destruction massive. Elles présentent
cependant des caractéristiques uniques. Elles libérent non seulement
d’énormes quantités de chaleur et d’énergie mais aussi un rayonnement
puissant et prolongé. Celui-ci a, sur la santé de l’homme, l’agriculture et
la démographie, des effets qui se font sentir dans une vaste zone. L’utili-

147
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 210

sation d’armes nucléaires aurait des conséquences graves pour les géné-
rations futures car elle provoquerait, parmi d’autres anomalies, des ano-
malies génétiques. Comme le proclame le préambule du traité de Tlate-
lolco :

«les armes nucléaires, dont les terribles effets atteignent sans distinc-
tion et sans merci les forces armées et la population civile, consti-
tuent, vu la persistance de la radioactivité qu’elles engendrent, une
atteinte à l’intégrité de l’espèce humaine et risquent de rendre fina-
lement toute la terre inhabitable.»

C’est compte tenu de cet arrière-plan que l’on s’attachera maintenant à
préciser, pour les appliquer, les règles et principes de droit qui paraissent
les plus pertinents. D’un intérêt immédiat et direct est le droit des conflits
armés, en particulier le droit international humanitaire. Au cœur de ce
droit se trouve le principe d’humanité qui impose l'obligation d’atténuer
les souffrances dues à la guerre ou d’assujettir à des limites les nécessités
de la guerre. Le préambule de la convention II de La Haye de 1899 et
celui de la convention IV de 1907 reconnaissent que le principe d’huma-
nité est une source importante des lois de la guerre dans les cas où il
n’existe aucune convention internationale qui interdise spécifiquement
une catégorie d’arme ou un type de tactique.

Dans le préambule de ses «Règles fondamentales du droit internatio-
nal humanitaire applicables dans les conflits armés», parues en 1978, le
Comité international de la Croix-Rouge s’est exprimé en ces termes:

«Le droit humanitaire est constitué par l’ensemble des disposi-
tions juridiques internationales, écrites ou coutumières, assurant le
respect de la personne humaine en cas de conflit armé. S’inspirant du
sentiment d’humanité, il procède du principe que les belligérants ne
doivent pas causer à leur adversaire des maux hors de proportion
avec le but de la guerre, qui est de détruire ou d’affaiblir le potentiel
militaire de l’ennemi.»

Le droit international humanitaire comprend le «droit de Genève»,
qui vise à sauvegarder les membres des forces armées mis hors de combat
et les personnes qui ne participent pas aux hostilités, et le «droit de La
Haye», qui fixe les droits et les devoirs des belligérants dans la conduite
des opérations et limite le choix des moyens de nuire à l'ennemi.

On en est venu à considérer les quatre conventions de Genève de 1949
comme internationalement obligatoires pour tous les Etats, car presque
tous les Etats y sont parties. Il s’agit des conventions suivantes:

— convention I de Genève pour l'amélioration du sort des blessés et des
malades dans les forces armées en campagne;

— convention II de Genève pour l'amélioration du sort des blessés, des
malades et des naufragés des forces armées sur mer;

— convention III de Genève relative au traitement des prisonniers de
guerre;

148
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 211

— convention IV de Genève relative la protection des personnes civiles
en temps de guerre.

Ces conventions font maintenant l’objet d’une acceptation quasi univer-
selle et à l'heure actuelle lient au total cent quatre-vingt-six Etats. Elles
s'appliquent donc comme des traités dans n’importe quel conflit armé ou
presque. En outre, la plupart des dispositions de ces conventions, sinon
toutes, sont tenues pour déclaratoires du droit international coutumier.

Les protocoles additionnels I et IJ de 1977 aux conventions de Genève
réaffirment et développent les règles posées par le «droit de Genève» de
1949 et en partie par le «droit de La Haye» de 1907. Actuellement cent
quarante-trois Etats sont devenus parties au protocole additionnel I et
cent trente-quatre au protocole additionnel II. Ces protocoles lient donc
une large majorité des Etats de la communauté internationale. En outre,
nombreuses sont les dispositions qui sont déclaratoires du droit interna-
tional coutumier et sont par suite applicables dans tous les conflits armés
internationaux.

En ce qui concerne les conventions de La Haye de 1907, elles ne sont
pas considérées comme obligeant seulement les parties contractantes et
sont maintenant largement reconnues comme relevant aussi du droit
international coutumier. Intéressent la question posée à la Cour les
conventions suivantes:

— convention IV de La Haye concernant les lois et coutumes de la
guerre sur terre et annexe à la convention: «Règlement concernant les
lois et coutumes de la guerre sur terre»;

— convention V de La Haye concernant les droits et les devoirs des puis-
sances et personnes neutres en cas de guerre sur terre.

La convention IV de La Haye et le règlement y annexé s'appliquent
directement au territoire occupé et à la propriété privée qui s’y trouve.
S’appliquent également les dispositions sur les méthodes et les moyens de
guerre qui sont maintenant codifiées dans le protocole additionnel I de
1977.

Le Tribunal militaire international de Nuremberg a jugé que les dispo-
sitions du règlement de 1907 faisaient partie du droit international cou-
tumuer et qu’en conséquence elles liaient tous les Etats.

Il en résulte que les obligations contenues dans ces instruments juri-
diques internationaux s'imposent dans presque tous les conflits armés, y
compris ceux dans lesquels il est fait usage de l’arme nucléaire. Les plus
importantes de ces obligations sont les suivantes:

Le droit de choisir les méthodes et les moyens de guerre n’est pas illi-
mité et il en va de même des moyens de nuire à l’ennemi. Il est interdit
d'utiliser des armes qui, par nature, ne font aucune distinction entre
objectifs militaires et objectifs non militaires, entre combattants et popu-
lation civile. Font l’objet d’une interdiction particulière les armes dont les
effets destructeurs sont si grands qu’ils ne peuvent être limités à des cibles
militaires déterminées ou celles dont les effets sont incontrôlables. Cette

149
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 212

obligation résulte de la déclaration de Saint-Pétersbourg de 1868, la pre-
mière à imposer des limitations quant aux moyens de faire la guerre. Le
préambule de la déclaration interdit spécifiquement et considère comme
contraire aux lois de l’humanité l’usage d’armes qui causent des souf-
frances inutiles et excessives. Il est ainsi conçu:

«Considérant

Que les progrès de la civilisation doivent avoir pour effet d’atté-
nuer autant que possible les calamités de la guerre;

Que le seul but légitime que les Etats doivent se proposer durant la
guerre est l’affaiblissement des forces militaires de ’ennemi;

Qu’a cet effet il suffit de mettre hors de combat le plus grand
nombre d'hommes possible;

Que ce but serait dépassé par l'emploi d’armes qui aggraveraient
inutilement les souffrances des hommes mis hors de combat ou ren-
draient leur mort inévitable;

Que l'emploi de pareilles armes serait dès lors contraire aux lois de
l'humanité».

La déclaration interdit expressément l'emploi de «tout projectile d’un
poids inférieur à 400 grammes, qui serait ou explosible ou chargé de
matières fulminantes ou inflammables». Conformément à ce principe, si
le droit international admet que la guerre a pour but de mettre l’ennemi
hors de combat, il prohibe l'emploi d’armes susceptibles de causer des
souffrances inutiles et injustifiées. Le principe est consacré en ces termes
aux articles suivants de la convention II de La Haye de 1899:

«Article 22. Les belligérants n’ont pas un droit illimité quant au
choix des moyens de nuire à lennemi.

Article 23. Outre les prohibitions établies par des conventions spé-
ciales, il est notamment interdit:

a) d'employer du poison ou des armes empoisonnées ;
e) d'employer des armes, des projectiles ou des matières propres à
causer des maux superflus;
Article 25. Il est interdit d'attaquer ou de bombarder, par quelque
moyen que ce soit, des villes, villages, habitations ou bâtiments qui
ne sont pas défendus.»

Ce principe a été formulé ultérieurement dans les articles 22, 23 et 25 de
la convention de La Haye de 1907 qui a repris les règles de droit inter-
national énoncées en 1899. Il a été amplifié plus tard dans le protocole de
Genève de 1925 concernant la prohibition de l’emploi des gaz, protocole

150
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 213

qui interdit non seulement l’emploi des gaz asphyxiants, toxiques ou
similaires mais aussi l’usage de «tous liquides, matières ou procédés
analogues» et qui étend l’interdiction à la guerre bactériologique.

Ce principe a été codifié dans les protocoles additionnels de 1977 aux
conventions de Genève de 1949. L’article 35, intitulé «Règles fondamen-
tales», dispose que, dans tout conflit armé:

«1. ... le droit des parties au conflit de choisir des méthodes et
moyens de guerre n’est pas illimité.

2. Il est interdit d’employer des armes, des projectiles et des ma-
tiéres ainsi que des méthodes de guerre de nature à causer des maux
superflus.

3. Il est interdit d'utiliser des méthodes ou moyens de guerre qui
sont conçus pour causer, ou dont on peut attendre qu’ils causeront,
des dommages étendus, durables et graves à l’environnement natu-
rel.»

En outre, dans une guerre ou un conflit armé, les Etats ont l’obligation
de respecter le principe de la distinction entre les civils et les combattants,
entre les objectifs militaires et les objectifs non militaires. Ce principe est
reconnu comme l’un des plus fondamentaux du droit international huma-
nitaire. Même si des dommages indirects étaient causés à des civils ou à
des biens de caractère civil sous l’empire de la nécessité militaire, il y
aurait violation de la règle si les dégâts étaient manifestement excessifs.
Cette règle figure à l’article 27 du règlement annexé à la convention de La
Haye de 1907 concernant les lois et coutumes de la guerre sur terre, ainsi
qu'aux articles 22 et 24 du projet de règlement de La Haye concernant la
guerre aérienne, qui interdisent aux Etats de bombarder des cibles civiles
et sont considérés comme relevant du droit international coutumier.
Cette règle est également codifiée dans les articles 35, 36, 48, 51, 52, 54 et
55 du protocole additionnel I de 1977. Comme on l’a vu, l’article 35 pré-
cise que «le droit des parties au conflit de choisir des méthodes ou
moyens de guerre n’est pas illimité» et il interdit l'emploi d'armes «de
nature à causer des maux superflus».

Selon l’article 48 du protocole additionnel I:

«En vue d’assurer le respect et la protection de la population civile
et des biens de caractére civil, les parties au conflit doivent en tout
temps faire la distinction entre la population civile et les combattants
ainsi qu’entre les biens de caractére civil et les objectifs militaires et,
par conséquent, ne diriger leurs opérations que contre des objectifs
militaires. »

Ce texte est considéré comme une réaffirmation du principe de distinc-
tion, à savoir que les méthodes ou moyens de guerre doivent distinguer
entre combattants et non-combattants.

L'article 51, paragraphe 5, du protocole interdit

«les attaques dont on peut attendre qu’elles causent incidemment
des pertes en vies humaines dans la population civile, des blessures

151
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 214

aux personnes civiles, des dommages aux biens de caractère civil, ou
une combinaison de ces pertes et dommages, qui seraient excessifs
par rapport à l’avantage militaire concret et direct attendu.»

L’article 51, paragraphe 6, interdit les représailles contre la population
civile ou des personnes civiles. On considère que cette disposition n’est
sujette à aucune condition et l’on a admis qu’elle avait un caractère
absolu n’autorisant aucune dérogation pour cause de nécessité militaire.
Cette interprétation est confirmée par l’article 52 où il est dit, au para-
graphe 1: «Les biens de caractère civil ne doivent être Pobjet ni d’at-
taques ni de représailles. »

Aux termes de l’article 53, il est dit:

«Sans préjudice des dispositions de la convention de La Haye du
16 mai 1954 pour la protection des biens culturels en cas de conflit
armé et d’autres instruments pertinents, il est interdit:

c} de faire de ces biens l’objet de représailles.»

L'article 54 interdit les représailles contre les biens indispensables à la
survie de la population et l’article 55, paragraphe 2, stipule que «les at-
taques contre l’environnement naturel à titre de représailles sont inter-
dites».

L'article 56, paragraphe 4, «interdit de faire de l’un des ouvrages, de
Pune des installations ou de l’un des objectifs militaires mentionnés au
paragraphe 1 l’objet de représailles».

La convention de Genève de 1949 impose aux Etats d’autres obliga-
tions en vertu desquelles ils doivent remplir certains devoirs comme
ramasser les morts et les blessés, enterrer individuellement les cadavres,
évacuer les prisonniers et s'engager à ne pas exposer ceux-ci à des dangers
inutiles. Les devoirs de protection qui leur incombent envers les membres
des forces armées blessés et malades, les navires-hôpitaux, les transports
médicaux seraient difficiles, voire impossibles, à remplir si des armes
nucléaires étaient utilisées, notamment à cause de leur effets radioactifs et
de la contamination.

De la même manière les retombées radioactives violeraient la souverai-
neté territoriale des Etats neutres et infligeraient des dommages à leurs
ressortissants, ce qui contreviendrait à l’article 1 de la convention de La
Haye de 1907 concernant les droits et les devoirs des puissances et des
personnes neutres en cas de guerre sur terre. I] est évident que les armes
nucléaires, si elles étaient utilisées, ne respecteraient pas le principe de dis-
tinction entre les civils et les combattants sur le territoire neutre et pour-
raient provoquer des dévastations impliquant aussi bien les civils des
pays neutres que les civils ressortissant des deux belligérants.

Bien évidemment l’utilisation de telles armes violerait les obligations
assumées par les Etats en vertu de la clause de Martens selon laquelle,
même en l’absence de convention internationale,

152
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 215

«les personnes civiles et les combattants restent sous la sauvegarde et
sous l’empire des principes du droit des gens, tels qu’ils résultent des
usages établis, des principes de l'humanité et des exigences de la
conscience publique ».

Il résulte de cette formule — qui est corroborée par les conventions de
Genève de 1949 et les protocoles additionnels de 1977 — que la guerre
n'autorise pas les belligérants à se causer mutuellement des maux et des
souffrances inutiles, à négliger la règle de la distinction entre civils et non-
civils et à choisir sans limitation aucune les moyens de nuire à l'ennemi.

OBLIGATIONS RELATIVES À L'ENVIRONNEMENT

Les obligations assumées par les Etats en ce qui concerne l’environ-
nement découlent tant du droit international coutumier que de disposi-
tions conventionnelles. Envisagées dans leur ensemble, elles imposent des
limites juridiques à toute guerre qui serait dirigée contre l’environnement
et aux moyens de mener cette guerre. Comme on l’a vu, l’article 25 de la
convention IV de La Haye de 1907 «interdit d’attaguer ou de bombarder
par quelque moyen que ce soit, des villes, villages, habitations ou bâti-
ments qui ne sont pas défendus» (les italiques sont de moi). Il est interdit
aux belligérants d’infliger, directement ou indirectement, des dommages
inutiles a l’environnement.

Le protocole de Genève de 1925 est pertinent aussi à cet égard car il
interdit l'emploi, à la guerre, de moyens chimiques ou bactériologiques et
la convention de 1972 sur l’interdiction des armes bactériologiques ou à
toxines prohibe la possession d’agents biologiques.

Les articles 53 et 147 de la convention IV de Genève de 1949 offrent éga-
lement une certaine protection indirecte de l’environnement en ce qu’ils
prévoient la protection des biens immobiliers dans les territoires occu-
pés. C’est ainsi qu’une puissance occupante qui détruirait, par exemple,
des installations industrielles dans un territoire occupé, causant de la
sorte des dommages à l’environnement, contreviendrait aux obligations
que lui impose la convention, dès lors que cette destruction ne serait pas
justifiée par des nécessités militaires. Si cette destruction était exécutée sur
une grande échelle, elle constituerait une infraction grave, voire un crime
de guerre, en vertu de l’article 147.

L'article 35 du protocole additionnel I de 1977 interdit également d’uti-
liser des méthodes ou moyens de guerre qui sont conçus pour causer, ou
dont on peut attendre qu'ils causeront, des dommages étendus, durables
et graves à l’environnement; l’article 55, nous l’avons vu, impose aux
Etats parties obligation de veiller, en temps de guerre, à protéger l’envi-
ronnement naturel contre de tels dommages; l’article 54 protège les biens
indispensables à la survie de la population et l’article 56 tend à assurer la
protection des installations contenant des forces dangereuses, à savoir les
barrages, les digues et les centrales nucléaires de production d’énergie

153
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 216

électrique, qui ne doivent pas faire l’objet d'attaques, même s’ils consti-
tuent des objectifs militaires, lorsque de telles attaques peuvent provo-
quer la libération de ces forces et, en conséquence, causer des pertes
sévères dans la population civile. Les autres objectifs militaires situés sur
ces ouvrages ou installations ou à proximité ne doivent pas être l’objet
d'attaques lorsque de telles attaques peuvent provoquer la libération de
forces dangereuses et, en conséquence, causer des pertes sévères dans la
population civile.

Est tenue aussi pour applicable à la question considérée la convention
de 1977 sur la modification de l’environnement. Ce texte interdit lutilisa-
tion à des fins hostiles des techniques de modification de l’environnement
«ayant des effets étendus, durables ou graves, en tant que moyens de
causer … des dommages...» L'expression «techniques de modification de
Penvironnement» désigne toute technique ayant pour objet de modifier
— grace à une «manipulation délibérée» de processus naturels —
la dynamique, la composition ou la structure de la Terre, y compris ses
biotes, sa lithosphère, son hydrosphére et son atmosphère, ou l’espace
extra-atmosphérique.

Il y a lieu aussi de tenir compte, dans ce domaine, du principe selon
lequel la sécurité de l’environnement doit être assurée, qui trouve son
expression dans le principe 24 de la déclaration de Rio sur l’environne-
ment et le développement. Il est ainsi conçu:

«La guerre exerce une action intrinsèquement destructrice sur le
développement durable. Les Etats doivent donc respecter le droit
international relatif à la protection de l’environnement en temps de
conflit armé et participer à son développement, en tant que de
besoin. »

C’est donc au regard de ces obligations que l’on doit juger les effets de
Putilisation d'armes nucléaires sur la santé et l’environnement. Selon la
documentation disponible, les armes nucléaires, lorsqu'elles ont été uti-
lisées, ont provoqué en un instant une extraordinaire hécatombe. On a
estimé le nombre des personnes décédées avant la fin de 1945 des suites
du bombardement atomique d’Hiroshima et de Nagasaki à environ cent
quarante mille dans le premier cas et soixante-quatorze mille dans le
second. Quatre-vingt-dix à cent pour cent des personnes exposées aux
rayonnements thermiques sont mortes en moins d’une semaine. Indépen-
damment des personnes mortes des suites directes de l’explosion, d’autres
sont décédées par l’effet combiné de plusieurs facteurs: écrasées ou enter-
rées sous des bâtiments, blessées par des éclats de verre, exposées à des
rayonnements ou encore en raison de la pénurie alimentaire ou du man-
que de médecins ou de médicaments. Plus de trois cent vingt mille per-
sonnes parmi les survivants irradiés continuent à souffrir de tumeurs
malignes dues au rayonnement, et notamment de leucémie, de cancer de
la thyroïde, de cancer du sein, de cancer du poumon, de cancer gastrique,
de cataracte et de diverses autres séquelles.

154
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 217

La Cour a appris d’une autre source, qui avait connu les effets de l’uti-
lisation d’armes nucléaires, que l'explosion qui s'était produite au-dessus
de l’île avait provoqué ce qui ressemblait à une «chute de neige» pour la
première fois dans l’histoire de la population. Cette «neige», on s’en est
aperçu plus tard, était en réalité la retombée radioactive qui faisait suite
a l'explosion nucléaire. En raison de la contamination à laquelle leurs
corps avaient été exposés, les habitants ont eu des cloques et connu divers
autres maux au cours des semaines suivantes. Leur grave exposition
interne et externe à la radioactivité a provoqué chez les insulaires des pro-
blèmes de santé à long terme qui ont affecté quatre générations. De tels
effets sont, a-t-on dit, indiscernables des effets du poison, «substance qui,
une fois introduite dans le corps, peut tuer ou compromettre la santé».
L’uranium, qui est une composante essentielle des armes nucléaires, est
considéré comme l’un des produits les plus toxiques. Aussi l’utilisation
d’armes nucléaires expose-t-elle les êtres humains à des effets indiscer-
nables de ceux du poison. Une telle utilisation irait donc à l’encontre des
obligations interdisant l’emploi du poison ou d’armes empoisonnées. Ces
effets pourraient aussi se répercuter à long terme sur plusieurs généra-
tions et se faire sentir très loin dans l’espace.

Néanmoins on considère que les explosions d’Hiroshima et de Naga-
saki et celles des es Marshall sont relativement mineures par rapport à
la puissance destructrice actuelle des armes nucléaires. Comme on l’a vu,
une attaque nucléaire massive contre des villes modernes comme Boston
ou Londres ferait des millions de morts. L’emploi de telles armes entrai-
nerait des retombées radioactives sur de grandes distances et pendant de
longues périodes. Les effets du rayonnement, a-t-on dit, ne sont pas très
différents de ceux que produisent les armes chimiques et biologiques.
Contrairement aux armes classiques, les armes nucléaires, même celles de
faible puissance, peuvent causer des dommages à des non-combattants, y
compris des civils, et à des neutres.

Sur la base de la documentation présentée à la Cour et vu les consé-
quences des armes nucléaires sur la santé et l’environnement, il est indé-
niable que leur utilisation violerait les obligations assumées par les Etats
au regard du droit international.

Ces obligations comprennent:

1) une limitation quant au choix des méthodes et moyens de guerre;
ii) l’interdiction d’utiliser le poison ou des armes empoisonnées conçues
pour causer des souffrances inutiles;
ii) l'interdiction de causer des souffrances inutiles et superflues ;

iv) le respect par les belligérants de la distinction entre objectifs mili-
taires et biens de caractère civil et entre personnes participant aux
hostilités et membres de la population civile;

v) lPinterdiction de diriger des attaques armées contre la population
civile;

155
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 218

vi) l'interdiction de la destruction aveugle des villes ou des villages et
des dévastations non justifiées par des nécessités militaires;

vil) linterdiction d’attaquer ou de bombarder par quelque moyen que
ce soit des villes, villages, habitations ou bâtiments qui ne sont pas
défendus ;

vin) l'interdiction d’utiliser des méthodes et moyens de guerre qui sont
conçus pour causer, ou dont on peut attendre qu’ils causeront, des
dommages étendus, durables et graves à l’environnement.

Il est clair également que, en raison de leurs effets sur la santé et sur
l’environnement, l’utilisation d’armes nucléaires violerait les dispositions
de la Constitution de POMS dont le but est d’amener tous les peuples au
niveau de santé le plus élevé possible. On se souviendra que la santé est
définie comme étant «un état de complet bien-être physique, mental et
social», que l'OMS est chargée d’améliorer et de protéger la santé de tous
les peuples et à cet effet notamment d’agir en tant qu’autorité directrice et
coordonnatrice, dans le domaine de la santé, des travaux ayant un carac-
tère international, d’aider les gouvernements, sur leur demande, à renfor-
cer leurs services de santé, de faire progresser l’action en faveur de la
santé et du bien-être de la mère et de l’enfant et de favoriser leur aptitude
à vivre en harmonie avec un milieu en pleine transformation.

Etant donné les effets des armes nucléaires sur la santé et l’environne-
ment, un Etat partie à la Constitution de l'OMS qui aura recours à
l'arme nucléaire violera à la fois la lettre et l’esprit de cette Constitution
qui, entre autres, invite les individus et les Etats à coopérer pour assurer
à tous les peuples la santé et la paix et parvenir à ce qui est le but même
de l'Organisation.

La Cour a indiqué dans son avis que, ayant constaté son défaut de
compétence en l’espèce, elle ne pouvait examiner les arguments qui lui
avaient été présentés quant à l’opportunité de donner un avis. Nonobs-
tant cette attitude, je pense que, si la Cour s'était autorisée à étudier
Pabondante documentation dont elle était saisie, elle aurait pu parvenir à
une conclusion autre que celle à laquelle elle a abouti.

La Cour n’a pas été persuadée par l’argument selon lequel, la résolu-
tion WHA46.40 ayant été adoptée à la majorité requise, cette résolution
était régulière et devait donc être présumée valable en tant que fondement
de la compétence de la Cour. Cela étant, après avoir admis qu’il appar-
tenait à l’Assemblée mondiale de la Santé de décider de sa compétence et,
par le fait même, de celle de OMS, pour soumettre à la Cour une
demande d’avis consultatif sur la question considérée, la Cour dit que,
dans l’exercice des fonctions qui lui ont été confiées aux termes du para-
graphe 1 de l’article 65 de son Statut, elle «parvient ... à des conclusions
différentes de celles auxquelles avait abouti l’Assemblée mondiale de la
Santé lors de l’adoption de sa résolution WHA46.40». Malheureusement
la Cour n’a pas expliqué pourquoi elle était ainsi parvenue à des conclu-
sions différentes de celles auxquelles avait abouti l'Assemblée mondiale
de la Santé. On ne peut ici encore s’empêcher de constater que la Cour

156
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 219

s’est écartée à cet égard d’une jurisprudence établie de longue date. Sur la
question de savoir si une organisation internationale est en droit de déter-
miner sa propre compétence, la Cour s’est exprimée en ces termes dans
son avis consultatif sur Certaines dépenses des Nations Unies:

«Dans les systèmes juridiques des Etats, on trouve souvent une
procédure pour déterminer la validité d’un acte même législatif ou
gouvernemental, mais on ne rencontre dans la structure des Nations
Unies aucune procédure analogue. Certaines propositions présentées
pendant la rédaction de la Charte et qui visaient à remettre à la Cour
internationale de Justice l'autorité suprême d’interpréter la Charte,
n’ont pas été adoptées; l’avis que la Cour s’apprête à donner ici est
un avis consultatif. Comme il a été prévu en 1945, chaque organe
doit donc, tout au moins en premier lieu, déterminer sa propre com-
pétence.» (Certaines dépenses des Nations Unies (article 17, para-
graphe 2, de la Charte), C.I.JT. Recueil 1962, p.168; les italiques de
la fin sont de moi.)

Dans le même avis consultatif, la Cour dit encore:

«lorsque l'Organisation prend des mesures dont on peut dire à juste
titre qu’elles sont appropriées à Paccomplissement des buts déclarés
des Nations Unies, il est à présumer que cette action ne dépasse pas
les pouvoirs de l'Organisation» (ibid., p. 168).

Ce que cela montre, à mon sens, c’est que, jusqu’à la présente affaire et
conformément à sa jurisprudence, la Cour a estimé que les organisations
internationales avaient compétence pour statuer sur leur propre compé-
tence. En l’espèce, la Cour a décidé de s’écarter de cette jurisprudence
mais sans guère donner d’explication ou de raison, or on doit noter que si
la Cour a décidé de ne pas suivre sa jurisprudence dans la présente affaire
elle a, dans le passé et sans se dénier le droit d’examiner la compétence de
l'organe requérant, rejeté certaines objections à sa compétence selon les-
quelles les organes requérants n’avaient pas compétence pour présenter
des demandes d’avis (Interprétation des traités de paix conclus avec la
Bulgarie, la Hongrie et la Roumanie, première phase, C.J. Recueil 1950,
p. 72 et suiv.; Réserves à la convention pour la prévention et la répression
du crime de génocide, C.LJ. Recueil 1951, p. 19-20).

La Cour a rejeté aussi argument selon lequel l Assemblée générale des
Nations Unies, en tant que source d’où POMS tire son pouvoir de
demander des avis consultatifs, aurait, par sa résolution 49/75 K, confirmé
la compétence de cette organisation pour solliciter un avis sur la question
posée à la Cour. Dans cette résolution, l’Assemblée générale

«[s’est] félicit[ée] de la résolution 46/40 de l’Assemblée de l’Organisa-
tion mondiale de la Santé, en date du 14 mai 1993, dans laquelle
l'Organisation demande à la Cour internationale de Justice de don-
ner un avis consultatif sur la question de savoir si l’utilisation

157
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 220

d’armes nucléaires par un Etat au cours d’une guerre ou d’un autre
conflit armé constituerait une violation de ses obligations au regard
du droit international, y compris la Constitution de l'Organisation
mondiale de ja Santé».

La Cour a estimé que cette approbation avait un caractère politique;
elle n’a pas considéré que l’Assemblée avait voulu se placer sur le plan du
droit et prendre une décision quelconque en ce qui concerne la compé-
tence de l'OMS pour demander un avis sur la question posée; elle a
estimé également que l’Assemblée générale n’avait pu avoir l’intention de
méconnaître les limites dans lesquelles le paragraphe 2 de l’article 96 de
la Charte lui permet d’autoriser les institutions spécialisées à demander
des avis à la Cour.

Si l’on admet que l’Assemblée n’avait pu avoir l’intention de mécon-
naître les limites de Particle 96, paragraphe 2, de la Charte, la conclusion
à laquelle la Cour est arrivée, à savoir que l’Assemblée n’a pas voulu se
placer sur le plan du droit et prendre une décision quelconque en ce qui
concerne la compétence de l'OMS pour demander l’avis sollicité, résulte
de l'interprétation particulière donnée à la question par la Cour. Mais
même dans cette optique, le problème n’est pas aussi tranché et aussi net
que la Cour le voudrait. En vertu de l’article 96, paragraphe 2, de la
Charte, l'OMS a le droit de demander des avis consultatifs «sur des ques-
tions juridiques qui se poseraient dans le cadre de [son] activité». Cette
possibilité est également prévue par l’article 76 de la Constitution de
POMS qui est ainsi conçu:

«Sous le couvert de l’autorisation de l’Assemblée générale des
Nations Unies ou sous le couvert de l'autorisation résultant de tout
accord entre l'Organisation et les Nations Unies, l’Organisation
pourra demander à la Cour internationale de Justice un avis consul-
tatif sur toute question juridique éventuelle du ressort de l’Organisa-
tion.»

Certes POMS ne peut poser une question que si celle-ci n’excède pas son
domaine ou sa compétence et l’Assemblée générale peut aussi restreindre
le droit de l’Organisation en le limitant à ce qui relève de sa compétence
ou au cadre de son activité. En d’autres termes, puisque c’est l’Assemblée
qui a initialement conféré à l'OMS l’autorisation de demander un avis sur
les matières relevant de sa compétence, il me semble que l’Assemblée
aurait pu, si elle avait estimé que l'Organisation avait outrepassé ses pou-
voirs en adoptant la résolution WHA46.40, attirer l'attention de POMS à
cet égard ou exercer ses pouvoirs discrétionnaires et mettre fin à l’irrégu-
larité. Or on voit que l’Assemblée générale n’a choisi aucune de ces
options et qu’elle s’est au contraire félicitée de la résolution WHA46.40,
ce qui fait supposer que l'Organisation n’avait pas excédé ses pouvoirs.

L’OMS a indiqué, dans sa résolution WHA46.40, plusieurs raisons
pour lesquelles elle avait demandé un avis consultatif à la Cour et fait
état notamment de la préoccupation des milieux de la santé partout dans

158
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 221

le monde devant la menace permanente que constituent les armes nu-
cléaires pour la santé et l’environnement; elle a évoqué aussi la nécessité
de la prévention. En outre, étant l'institution principalement chargée de
l'amélioration et de la protection de la santé publique sur le plan inter-
national, l'OMS a pensé que l’avis de la Cour pourrait la guider dans
l'exécution de ses tâches. On peut concevoir que, si la Cour avait décidé
de rendre un avis correspondant au désir manifeste de Organisation, un
tel avis aurait servi d'avertissement aux Etats, leur signifiant que, vu les
conséquences pour la santé et l’environnement découlant nécessairement
de l’emploi d'armes nucléaires, ils commettraient une violation de leurs
obligations au regard du droit international, y compris la Constitution
de l'OMS, s’ils devaient y recourir. Malheureusement, la Cour ayant
décliné de répondre à la requête, l’effet éventuellement préventif qu’un
avis autorisé de la Cour aurait pu avoir ne peut se concrétiser.

CONCLUSION

En résumé, pour rejeter la demande de FOMS, la Cour a dû passer
outre à sa jurisprudence constante, car — la Cour l’a dit à maintes re-
prises — seules des «raisons décisives» devraient l’amener à refuser de
répondre à une demande d’avis. Selon moi, la preuve d’aucune «raison
décisive» n’a été apportée, qui justifierait le rejet de la requête. Dans
Paffaire de l’Interprétation des traités de paix, la Cour a dit:

«La réponse de la Cour n’a qu’un caractère consultatif: comme
telle, elle ne saurait avoir d’effet obligatoire. H en résulte qu'aucun
Etat ... n’a qualité pour empêcher que soit donné suite à une demande
d’avis dont les Nations Unies, pour s’éclairer dans leur action propre,
auraient reconnu l’opportunité.» (Interprétation des traités de paix
conclus avec la Bulgarie, la Hongrie et la Roumanie, première phase,
CI. JT. Recueil 1950, p. 71).

J’estime que les considérations énoncées par la Cour dans cette affaire
sont également applicables à la présente espèce. La décision prise en la
matière s’explique presque entièrement par l'interprétation que la Cour a
donnée de la question soumise à son examen. Je me permets de dire que
cette interprétation non seulement a dénaturé l’intention des auteurs de la
question mais encore a envisagé de façon trop restrictive et trop étroite la
compétence et le domaine d’activité de POMS. Jusqu'ici, chaque fois que
la Cour a interprété ou reformulé une question soumise dans une demande
d’avis consultatif, elle a recherché quels étaient les problèmes juridiques
véritablement en jeu dans cette question pour être en mesure de donner
un avis pratique et utile et non pour trouver une justification au rejet de
la demande.

A mon avis, dès lors que la mission de l'OMS inclut l'amélioration et la
protection de la santé publique sur le plan international, notamment par
l'adoption de mesures préventives, une demande tendant à obtenir l’avis

159
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 222

de la Cour sur le point de savoir si, compte tenu des effets des armes
nucléaires sur la santé et l’environnement, leur utilisation par un Etat
constituerait une violation de ses obligations au regard du droit interna-
tional, y compris la Constitution de l'OMS, concerne une matière qui
relève éminemment de la compétence et du domaine d’activité de l’Orga-
nisation. La question juridique contenue dans la demande porte sur les
effets réels de l’utilisation d’armes nucléaires et non pas sur la licéité ou
Villicéité en soi de ces armes. Par suite, dire qu’une telle question sort du
cadre de l’activité de l'Organisation me frappe, qu’il me soit permis de le
dire, comme un cas classique où l’on dépasse la mesure et ne me paraît
donc pas acceptable. La demande d’avis ne saurait être considérée comme
incompatible avec le but et l’objet de POMS ni comme préjudiciable
aux intérêts des Etats membres du fait qu’elle irait au-delà de ce qu’ils
ont accepté quand ils sont devenus membres. Comme on l’a mentionné
plus haut, la Cour elle-même a dit: «lorsque l'Organisation prend des me-
sures … appropriées à l’accomplissement des buts déclarés des Nations
Unies, il est à présumer que cette action ne dépasse pas les pouvoirs de
POrganisation» (C.Z.J. Recueil 1962, p. 168). Ce passage s’applique éga-
lement aux mesures prises par l'OMS lorsqu'elle a formulé la demande.
En conséquence, ce en quoi l’on peut voir une remontrance juridique ou
une leçon que l’on essaierait de donner à l'OMS en raison de la ques-
tion qu'elle a posée me semble tout aussi gratuit qu’injustifié. Qui plus est,
le rejet de la requête pour défaut de compétence peut amener à se deman-
der si l’on n’est pas ici dans une de ces situations évoquées par un ancien
membre de la Cour, sir Gerald Fitzmaurice, où une décision d’incompé-
tence pourrait être une solution «lorsque la nécessité de se prononcer sur
le fond entraînerait pour le tribunal des difficultés inhabituelles ou le met-
trait dans l’embarras» («The Law and Procedure of the International
Court of Justice, 1951-1954: Questions of Juridiction, Competence and
Procedure», British Year Book of International Law, vol. 34, 1958, p. 11-
12, n. 3). Le seul problème est que, sur ce point très important, une déci-
sion d’incompétence n’est pas une solution puisque les Etats qui utilise-
raient des armes nucléaires violeraient leurs obligations. De plus, je ne
vois pas pourquoi, si une décision au fond avait été rendue, cela aurait
embarrassé la Cour, et je ne vois pas non plus pourquoi, si la Cour
n'avait pas refusé de traiter de l'affaire au fond, elle serait apparue
comme se détournant de ses fonctions judiciaires. Il est indéniable que la
question soumise par l'OMS est controversée mais la Cour n’a jamais
écarté une demande d’avis parce qu’elle était controversée ou pouvait se
révéler embarrassante. Qui plus est, dans l’affaire de la Namibie, où l’on
a fait valoir que la Cour ne devait pas ou ne pouvait pas donner l’avis
consultatif demandé en raison des pressions politiques auxquelles, selon
certains, elle aurait été ou pourrait être soumise, la Cour a répondu en ces
termes:

«29. Il n’y a pas lieu pour la Cour de retenir ces observations por-
tant sur la nature méme de la Cour, organe judiciaire principal des

160
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 223

Nations Unies, qui, en cette qualité, ne se prononce que sur la base
du droit, indépendamment de toute influence ou de toute interven-
tion de la part de quiconque, dans l’exercice de la fonction juridic-
tionnelle confiée à elle seule par la Charte et par son Statut. Une
cour, remplissant une fonction de cour de justice, ne saurait agir
d’une autre maniére.» (Conséquences juridiques pour les Etats de la
présence continue de l’Afrique du Sud en Namibie {Sud-Ouest afri-
cain) nonobstant la résolution 276 (1970) du Conseil de sécurité,
CIJ. Recueil 1971, p. 23.)

En ce qui concerne l’argument selon lequel la Cour ne devrait pas don-
ner l'avis sollicité parce que les problèmes relatifs aux armes nucléaires
font l’objet de discussions dans d’autres enceintes, la Cour a répondu en
ces termes, dans les affaires concernant la Compétence en matière de
pécheries où un argument similaire était avancé:

«{La Cour] connaît les efforts poursuivis actuellement sous les
auspices des Nations Unies en vue de faire avancer, lors d’une troi-
sième conférence sur le droit de la mer, la codification et le dévelop-
pement progressif de cette branche du droit ... Cela étant, la Cour,
en tant que tribunal, ne saurait rendre de décision sub specie legis
ferendae, ni énoncer le droit avant que le législateur lait édicté.»
(C.LJ. Recueil 1974, p. 192.)

Comme on l’a déjà mentionné, les organisations internationales consi-
dérent l’instrument qu'est l’avis consultatif comme un moyen d’obtenir
un conseil juridique autorisé sur des problémes épineux ou difficiles qui se
posent a elles. La Cour a toujours répondu positivement aux demandes
d’avis consultatif, considérant qu’il était de son rdle de participer aux
activités de Organisation, tout en sauvegardant son caractère judiciaire.
Cette confiance est, semble-t-il, maintenant rompue. Il est regrettable que
la Cour ait décidé de renoncer à l’attitude positive qu’elle adoptait dans
ce domaine et cela sur une question d’une importance aussi vitale, qui
présente non seulement une dimension juridique mais aussi une dimen-
sion morale et humanitaire. La Cour a examiné ces aspects dans l’affaire
des Réserves à la convention pour la prévention et la répression du crime
de génocide (C.I.J. Recueil 1951, p. 23). Si la médecine est, comme on l’a
dit, «un des piliers de la paix» on peut dire aussi que «la santé est un
pilier de la paix» car, comme le proclame la Constitution de l'OMS, «la
santé de tous les peuples est une condition fondamentale de la paix du
monde et de la sécurité».

Compte tenu de ce qui précède, je trouve que l’avis de la Cour est
insuffisamment motivé, qu’il ne répond pas aux problèmes cruciaux qui
étaient soulevés et qu’il est en contradiction avec la jurisprudence de la
Cour. Je suis par conséquent dans l’incapacité de m’y associer. En re-
vanche, ayant tenu compte du dossier présenté à la Cour et fait applica-
tion du droit aux éléments qu’il contient, j’ai la ferme conviction qu’un Etat
violerait ses obligations au regard du droit international, y compris la

161
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. KOROMA) 224

Constitution de l'OMS, s’il utilisait des armes nucléaires dans une guerre
ou un autre conflit armé, en raison des effets de ces armes sur la santé et
l’environnement. Poser une question de cette nature à la Cour relève bien
de la compétence de POMS et s'inscrit dans le cadre de son activité.

(Signé) Abdul G. Koroma.

162
